Exhibit 10.2
Execution Version
THIS MASTER REPURCHASE AND SECURITIES CONTRACT, dated as of March 31, 2010 (this
“Agreement”), is made by and between STARWOOD PROPERTY MORTGAGE SUB-1, L.L.C., a
Delaware limited liability company (as more specifically defined below,
“Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (as more specifically defined below, “Buyer”). Seller and Buyer
(each a “Party”) hereby agree as follows:
ARTICLE 1
APPLICABILITY
Section 1.01 Applicability. Subject to the terms and conditions of the
Repurchase Documents, on the Closing Date and at the request of Seller, the
Parties may enter into transactions in which Seller agrees to sell, transfer and
assign to Buyer certain Assets and all related rights in and interests related
to such Assets on a servicing released basis, against the transfer of funds by
Buyer representing the Purchase Price for such Assets, with a simultaneous
agreement by Buyer to transfer to Seller and Seller to repurchase such Assets in
a repurchase transaction at a date not later than the Maturity Date, against the
transfer of funds by Seller representing the Repurchase Price for such Assets.
ARTICLE 2
DEFINITIONS AND INTERPRETATION
“40 Act”: The Investment Company Act of 1940, as amended, restated or modified
from time to time
“Accelerated Repurchase Date”: Defined in Section 10.02.
“Account Control Agreement”: A bank account control agreement in favor of Buyer
with respect to any bank account related to a Purchased Asset, substantially in
the form attached as Exhibit G hereto.
“Actual Knowledge”: With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, with respect to Seller, Guarantor, Manager, the Intermediate
Starwood Entities and Sub-Servicer, such actual knowledge shall include the
knowledge of all such Persons collectively and each of their respective
employees, officers, directors and agents (and with respect to agents, solely to
those agents who worked on the acquisition of the Assets or this Transaction) of
any of them.
“Additional Advance”: Defined in Section 3.03.
“Affiliate”: With respect to any Person, any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, such Person.

 





--------------------------------------------------------------------------------



 



“Alternative Rate”: A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer in its discretion.
“Anti–Terrorism Laws”: Any Requirements of Law relating to money laundering or
terrorism, including Executive Order 13224 signed into law on September 23,
2001, the regulations promulgated by the Office of Foreign Assets Control of the
Treasury Department, and the Patriot Act.
“Applicable Percentage”: For each Purchased Asset as of any date, the applicable
percentage determined by Buyer for such Purchased Asset on the Closing Date and
set forth in the Confirmation for such Purchased Asset, up to the Maximum
Applicable Percentage.
“Asset”: Any Whole Loan or, in the case of the B Note Assets, a Junior Interest,
the Underlying Mortgaged Property for which is included in the categories for
Types of Mortgaged Property.
“B Note Assets”: Shall mean the Purchased Assets set forth on Exhibit H attached
hereto.
“Bankruptcy Code”: Title 11 of the United States Code.
“Blank Assignment Documents”: Defined in Section 6.02(j).
“Book Value”: For any Purchased Asset as of any date, an amount, as certified by
Seller in the related Transaction Request and Confirmation, equal to the lesser
of (a) the outstanding principal amount or par value thereof as of such date,
and (b) the price that Seller initially paid or advanced in respect thereof,
minus principal payments received by Seller, and as further reduced by losses
realized and writedowns taken by Seller.
“Business Day”: Any day other than a Saturday or a Sunday (a) on which banks in
the States of New York, California or North Carolina are not authorized or
obligated by law or executive order to be closed, or (b) if the term “Business
Day” is used in connection with the determination of LIBOR, dealings in Dollar
deposits are carried on in the London interbank market.
“Buyer”: Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents.
“Buyer’s Margin Percentage”: For any Purchased Asset as of any date, the
percentage equivalent of the quotient obtained by dividing one (1) by the
Applicable Percentage for such Purchased Asset as of such date.
“Capital Lease Obligations”: With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

-2-



--------------------------------------------------------------------------------



 



“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
in any limited liability company, and any and all warrants or options to
purchase any of the foregoing.
“Carlson, Bank One and Constellation Purchased Assets”: Each of the Purchased
Assets described on Exhibit I attached hereto.
“Change of Control”: The occurrence of any of the following events: (a) prior to
an internalization of management by Guarantor, if Manager is no longer the
manager of Guarantor; (b) after such time as Guarantor is internally managed,
any “person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
classes of Capital Stock of Guarantor entitled to vote generally in the election
of directors, of 20% or more; (c) change in Control of Manager and/or Starwood
Capital Group Global, L.P. from the Person or Persons who are directly or
indirectly Controlling such entities on the date hereof; or (d) each of either
Guarantor or the Intermediate Starwood Entities shall cease to own and control,
of record and beneficially, directly or indirectly 100% of the outstanding
Capital Stock of Seller. Notwithstanding the foregoing, Buyer shall not be
deemed to approve or to have approved any internalization of management by
Guarantor as a result of this definition or any other provision herein, other
than to the extent actually approved pursuant to Section 8.14 or Section
10.01(g).
“Class”: With respect to an Asset, such Asset’s classification as one of the
following: Whole Loan or Junior Interest.
“Closing Certificate”: A true and correct certificate in the form of Exhibit D,
executed by a Responsible Officer of Seller.
“Closing Date”: March 31, 2010.
“Code”: The Internal Revenue Code of 1986, as amended.
“Collection Account”: A segregated interest-bearing account established at
Collection Account Bank, in the name of Seller, pledged to Buyer and subject to
a Controlled Account Agreement.
“Collection Account Bank”: Wells Fargo Bank, National Association, or any other
bank requested by Seller and approved by Buyer in its discretion.
“Commitment Fee”: An amount equal to twenty-five basis points (0.25%) multiplied
by the Maximum Amount.
“Compliance Certificate”: A true and correct certificate in the form of
Exhibit E, executed by a Responsible Officer of Seller.

 

-3-



--------------------------------------------------------------------------------



 



“Confirmation”: A purchase confirmation in the form of Exhibit B, duly
completed, executed and delivered by Seller and Buyer in accordance with
Section 3.01.
“Contingent Liabilities”: With respect to any Person as of any date, all of the
following as of such date: (a) liabilities and obligations (including any
Guarantee Obligations) of such Person in respect of “off–balance sheet
arrangements” (as defined in the Off–Balance Sheet Rules defined below),
(b) obligations, including Guarantee Obligations, whether or not required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
in whole or in part any Non–Recourse Indebtedness, lease, dividend or other
obligation, excluding, however, (i) contractual indemnities (including any
indemnity or price–adjustment provision relating to the purchase or sale of
securities or other assets), and (ii) guarantees of non–monetary obligations
which have not yet been called on or quantified, of such Person or any other
Person, and (c) forward commitments or obligations to fund or provide proceeds
with respect to any loan or other financing which is obligatory and
non–discretionary on the part of the lender. The amount of any Contingent
Liabilities described in the preceding clause (b) shall be deemed to be (i) with
respect to a guarantee of interest or interest and principal, or operating
income guarantee, the sum of all payments required to be made thereunder (which,
in the case of an operating income guarantee, shall be deemed to be equal to the
debt service for the note secured thereby), through (x) in the case of an
interest or interest and principal guarantee, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guarantee, the date
through which such guarantee will remain in effect, and (ii) with respect to all
guarantees not covered by the preceding clause (i), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and in the footnotes to the
most recent financial statements of such Person. “Off–Balance Sheet Rules” means
the Disclosure in Management’s Discussion and Analysis About Off–Balance Sheet
Arrangements and Aggregate Contractual Obligations, Securities Act Release Nos.
33–8182; 34–47264; FR–67 International Series Release No. 1266 File
No. S7–42–02, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR Parts 228,
229 and 249).
“Contractual Obligation”: With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.
“Control”: With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling,” “Controlled” and “under common Control” have
correlative meanings.
“Controlled Account Agreement”: A control agreement with respect to the
Collection Account and the Servicing Agreement Account, each, dated as of the
date of this Agreement, each among Seller, Buyer and Collection Account Bank,
each of which agreements shall be substantially in the form of Exhibit J
attached hereto.

 

-4-



--------------------------------------------------------------------------------



 



“Credit Event”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.
“Current Mark-to-Market Value”: For any Purchased Asset as of any date, the
market value for such Purchased Asset as of such date as determined by Buyer in
its discretion (a) with reference to the market value of the Underlying
Mortgaged Property, and (b) taking into account such other criteria (other than
current interest rates and spreads) as and to the extent that Buyer deems
appropriate in its discretion, including, as appropriate, market conditions,
credit quality, liquidity of position, subordination and delinquency status and
aging, which market value, in each case, may be determined to be zero. The
Current Mark-to-Market Value of each Purchased Asset as of the Closing Date will
be set forth in on the Confirmation executed in connection with the related
Transaction, and such Current Mark-to-Market Value will not be adjusted by Buyer
for any Purchased Asset after the Closing Date unless a Credit Event shall occur
with respect to the related Purchased Asset, provided that there shall be no
restrictions on Buyer’s ability to recalculate, solely for internal purposes,
the Market Value of any Purchased Asset at any time.
“Custodial Agreement”: The Custodial Agreement, dated as of the date hereof,
among Buyer, Seller and Custodian, substantially in the form of Exhibit K.
“Custodian”: Wells Fargo Bank, National Association, or any successor permitted
by the Custodial Agreement.
“Debt Yield”: With respect to any Purchased Asset(s) and for any relevant
calendar quarter, the percentage equivalent of the quotient obtained by dividing
(i) the product of (A) the underwritten net cash flow for such period from the
related Mortgaged Property or Mortgaged Properties securing the Purchased
Asset(s), as determined by Buyer in its sole and absolute discretion, multiplied
by (B) a fraction, (1) the numerator of which shall be 360, and (2) the
denominator of which shall be the number of days in the relevant Test Period, by
(ii) the then-current Purchase Price of such Purchased Asset(s) on the last day
of such calendar quarter.
“Debt Yield Test”: (i) The Underlying Mortgaged Property pledged to secure all
Purchased Assets other than the Life Time Purchased Assets must at all times and
during all relevant time periods generate a Debt Yield of at least fifteen
percent (15.0%), except that, at all times when the only Purchased Assets on the
Facility are the Carlson, Bank One and Constellation Purchased Assets, the
Purchased Assets must at all times and during all relevant time periods generate
a Debt Yield of at least twelve percent (12%), and (ii) the Debt Yield for the
Underlying Mortgaged Property pledged to secure the Life Time Purchased Assets,
must at all times and during all relevant time periods generate a Debt Yield of
at least thirty percent (30%).
“Default”: Any event which, with the giving of notice or the lapse of time, or
both, would become an Event of Default.
“Default Rate”: As of any date, the Pricing Rate in effect on such date plus 400
basis points (4.00%), determined after any Repurchase Date on the basis of
periods corresponding to Pricing Periods.

 

-5-



--------------------------------------------------------------------------------



 



“Defaulted Asset”: Any Asset or Purchased Asset, as applicable, (a) that is
thirty (30) or more days (or, in the case of payments due at maturity, one
(1) day) delinquent in the payment of principal, interest, fees, distributions
or any other amounts payable under the related Mortgage Loan Documents, (b) for
which there is a non–monetary default under the related Mortgage Loan Documents
beyond any applicable notice or cure period, (c) as to whose Underlying Obligor
an Insolvency Event has occurred, or (d) for which Seller, Servicer or
Sub-Servicer has received notice of the foreclosure or proposed foreclosure of
any Lien on the related Underlying Mortgaged Property; provided that with
respect to any Junior Interest, in addition to the foregoing such Junior
Interest will also be considered a Defaulted Asset to the extent that the
Underlying Mortgage Loan would be considered a Defaulted Asset as described in
this definition.
“Derivatives Contract”: Any rate swap transaction, basis swap, credit derivative
transaction, forward rate transaction, commodity swap, commodity option, forward
commodity contract, equity or equity index swap or option, bond or bond price or
bond index swap or option or forward bond or forward bond price or forward bond
index transaction, interest rate option, forward foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross–currency rate swap transaction, currency option, spot
contract, or any other similar transaction or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
including any obligations or liabilities thereunder.
“Derivatives Termination Value”: With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amount(s) determined as the mark–to–market value(s) for such Derivatives
Contracts, as determined based on one or more mid–market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Buyer).
“Dollars” and “$”: Lawful money of the United States of America.
“Early Repurchase Date”: Defined in Section 3.05.
“EBITDA”: With respect to any Person and any Test Period, an amount equal to the
sum of (a) Net Income (or loss) of such Person (prior to any impact from
minority interests or joint venture net income and before deduction of any
dividends on preferred stock of such Person), plus the following (but only to
the extent actually included in determination of such Net Income (or loss)):
(i) depreciation and amortization expense, (ii) Interest Expense, (iii) income
tax expense, and (iv) extraordinary or non-recurring gains and losses, plus
(b) such Person’s proportionate share of Net Income of the joint venture
investments and unconsolidated Affiliates of such Person, all with respect to
such Test Period, plus (c) amounts deducted in accordance with GAAP in respect
of other non-cash expenses in determining such Net Income for such Person.
“Eligible Asset”: An Asset:

 

-6-



--------------------------------------------------------------------------------



 



(a) that is listed on the attached Exhibit L;
(b) with respect to which no Representation Breach exists;
(c) that is not a Defaulted Asset;
(d) with respect to which there are no future funding obligations on the part of
Seller, Buyer or any other Person;
(e) whose Underlying Mortgaged Property is located in the United States, whose
Underlying Obligors are domiciled in the United States, and all obligations
thereunder and under the Underlying Mortgage Documents are denominated and
payable in Dollars;
(f) whose Underlying Obligors are not Sanctioned Entities; and
(g) that is secured by a perfected, first priority security interest on a
“stabilized” commercial or multi-family property; provided, that notwithstanding
the failure of an Asset or Purchased Asset to conform to the requirements of
this definition, Buyer may, in its discretion and subject to such terms,
conditions and requirements and Applicable Percentage adjustments as Buyer may
require in its discretion, designate in writing any such non–conforming Asset or
Purchased Asset as an Eligible Asset, which designation (1) may include a
temporary or permanent waiver of one or more Eligible Asset requirements, and
(2) shall not be deemed a waiver of the requirement that all other Assets and
Purchased Assets must be Eligible Assets (including any Assets that are similar
or identical to the Asset or Purchased Asset subject to the waiver).
“Eligible Assignee”: Any of the following Persons designated by Buyer for
purposes of Section 18.08(c): (a) a bank, financial institution, pension fund,
insurance company or similar Person, an Affiliate of any of the foregoing, and
an Affiliate of Buyer, and (b) any other Person to which Seller has consented;
provided, that such consent of Seller shall not be unreasonably withheld,
delayed or conditioned, and shall not be required at any time when a Event of
Default exists. Such Person shall provide to Seller such duly executed IRS forms
as Seller reasonably requests.
“Environmental Laws”: Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water Act,
the Oil Pollution Act of 1990, the Emergency Planning and the Community
Right-to-Know Act of 1986, the Hazardous Material Transportation Act, the
Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.
“Equity Interests”: With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the

 

-7-



--------------------------------------------------------------------------------



 



purchase or other acquisition from such Person of any of the foregoing, (c) any
security convertible into or exchangeable for any of the foregoing, and (d) any
other ownership or profit interest in such Person (including partnership, member
or trust interests therein), whether voting or nonvoting, and whether or not
such share, warrant, option, right or other interest is authorized or otherwise
existing on any date.
“ERISA”: The Employee Retirement Income Security Act of 1974.
“Event of Default”: Defined in Section 10.01.
“Excess Financing Capacity”: For each Purchased Asset, initially the dollar
amount, if any, specified on the related Confirmation, as such dollar amount
reduces on a dollar for dollar basis with each related Additional Advance under
Section 3.03.
“Excluded Assets”: Each of the assets previously owned by Seller, and commonly
known as UTC Executive Plaza, Avenue East Cobb and Valley View Mall.
“Fee and Pricing Letter”: The letter agreement, dated as of the date of this
Agreement, by and between Buyer and Seller.
“Fixed Charge Coverage Ratio”: With respect to any Person and for any Test
Period at any time, the EBITDA for such period, divided by the Fixed Charges for
the same period.
“Fixed Charges”: With respect to any Person and for any Test Period at any time,
the sum of (a) debt service, (b) all preferred dividends, (c) Capital Lease
Obligations paid or accrued during such period, (d) capital expenditures (if
any), and (e) any amounts payable under any Ground Lease.
“Funding Expiration Date”: The earliest of (a) May 31, 2010, (b) any Accelerated
Repurchase Date, and (c) any date on which the Funding Expiration Date shall
otherwise occur in accordance with the provisions hereof or Requirements of Law.
“Funding Period”: The period from the Closing Date to and including the Funding
Expiration Date.
“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.
“Governing Documents”: With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, partnership, limited liability company,
operating or trust agreement and/or other organizational, charter or governing
documents.
“Governmental Authority”: Any (a) nation or government, (b) state or local or
other political subdivision thereof, (c) central bank or similar monetary or
regulatory authority, (d) Person, agency, authority, instrumentality, court,
regulatory body, central bank or other body or entity exercising executive,
legislative, judicial, taxing, quasi–judicial, quasi–legislative, regulatory or
administrative functions or powers of or pertaining to government, (e) court or

 

-8-



--------------------------------------------------------------------------------



 



arbitrator having jurisdiction over such Person, its Affiliates or its assets or
properties, (f) stock exchange on which shares of stock of such Person are
listed or admitted for trading, (g) accounting board or authority that is
responsible for the establishment or interpretation of national or international
accounting principles, and (h) supra-national body such as the European Union or
the European Central Bank.
“Ground Lease”: A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of thirty
(30) years or more from the Purchase Date of the related Asset, (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor or with such consent given, (c) the obligation of the
lessor to give the holder of any mortgage lien on such leased property written
notice of any defaults on the part of the lessee and agreement of such lessor
that such lease will not be terminated until such holder has had a reasonable
opportunity to cure or complete foreclosures, and fails to do so, (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease, and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.
“Guarantee Agreement”: A Guarantee Agreement, substantially in the form of
Exhibit M, made by Guarantor in favor of Buyer.
“Guarantee Default”: Defined in Section 8.13.
“Guarantee Obligation”: With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives Contract or
other obligations or indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation, or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided, that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the
maximum stated amount of the primary obligation relating to such Guarantee
Obligation (or, if less, the maximum stated liability set forth in the
instrument embodying such Guarantee Obligation); provided, that in the absence
of any such stated amount or stated liability, the amount of such Guarantee
Obligation shall be such guaranteeing person’s maximum anticipated liability in
respect thereof as reasonably determined by such Person in good faith.

 

-9-



--------------------------------------------------------------------------------



 



“Guarantor”: Starwood Property Trust, Inc., a Maryland corporation, together
with its successors and permitted assigns.
“Income”: With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset): (a) all
Principal Payments, (b) all Interest Payments, and (c) all other income,
distributions, receipts, payments, collections, prepayments, recoveries,
proceeds (including insurance and condemnation proceeds) and other payments or
amounts of any kind paid, received, collected, recovered or distributed on, in
connection with or in respect of such Purchased Asset, including principal
payments, interest payments, principal and interest payments, prepayment fees,
extension fees, exit fees, defeasance fees, transfer fees, make whole fees, late
charges, late fees and all other fees or charges of any kind or nature,
premiums, yield maintenance charges, penalties, default interest, dividends,
gains, receipts, allocations, rents, interests, profits, payments in kind,
returns or repayment of contributions, net sale, foreclosure, liquidation,
securitization or other disposition proceeds, insurance payments, settlements
and proceeds; provided, that any amounts which under the applicable Mortgage
Loan Documents are required to be deposited into and held in escrow or reserve
to be used for a specific purpose, such as taxes and insurance, shall not be
included in the term “Income” unless and until (i) an event of default exists
under such Mortgage Loan Documents, (ii) the holder of the related Purchased
Asset has exercised or is entitled to exercise rights and remedies with respect
to such amounts, (iii) such amounts are no longer required to be held for such
purpose under such Mortgage Loan Documents, or (iv) such amounts may be applied
to all or a portion of the outstanding indebtedness under such Mortgage Loan
Documents, and provided, further, that “Income” from Junior Interests shall
include, without limitation, Seller’s share of all amounts payable in respect of
the Junior Interest and the Underlying Mortgage Loan pursuant to the Junior
Interest Documents.
“Indebtedness”: With respect to any Person and any date, all of the following
with respect to such Person as of such date: (a) obligations in respect of money
borrowed (including principal, interest, assumption fees, prepayment fees, yield
maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of debt securities or the sale of property or assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets, or otherwise),
(b) obligations, whether or not for money borrowed (i) represented by notes
payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of Preferred Equity or trust preferred securities, (c) Capital
Lease Obligations, (d) reimbursement obligations under any letters of credit or
acceptances (whether or not the same have been presented for payment),
(e) Off–Balance Sheet Obligations, (f) obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatory redeemable
stock issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (g) as applicable, all obligations
of

 

-10-



--------------------------------------------------------------------------------



 



such Person (but not the obligation of others) in respect of any keep well
arrangements, credit enhancements, contingent or future funding obligations
under any Purchased Asset or any obligation senior to any Purchased Asset,
unfunded interest reserve amount under any Purchased Asset or any obligation
that is senior to any Purchased Asset, purchase obligation, repurchase
obligation, sale/buy–back agreement, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than mandatory redeemable stock)), (h) net obligations
under any Derivatives Contract not entered into as a hedge against existing
indebtedness, in an amount equal to the Derivatives Termination Value thereof,
(i) all Non–Recourse Indebtedness, recourse indebtedness and all indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person, (j) all indebtedness of another Person secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien (other than certain Permitted Liens) on property or
assets owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness or other payment obligation;
provided, that if such Person has not assumed or become liable for the payment
of such indebtedness, then for the purposes of this definition the amount of
such indebtedness shall not exceed the market value of the property subject to
such Lien, (k) all Contingent Liabilities, (l) all obligations of such Person
incurred in connection with the acquisition or carrying of fixed assets by such
Person or obligations of such Person to pay the deferred purchase or acquisition
price of property or assets, including contracts for the deferred purchase price
of property or assets that include the procurement of services, (m) indebtedness
of general partnerships of which such Person is liable as a general partner
(whether secondarily or contingently liable or otherwise), and (n) obligations
to fund capital commitments under any Governing Document, subscription agreement
or otherwise.
“Indemnified Amount”: Defined in Section 13.01.
“Indemnified Person”: Defined in Section 13.01.
“Independent Director” or “Independent Manager”: An individual who has prior
experience as an independent director, independent manager or independent member
with at least three (3) years of employment experience and who is provided by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Directors or Independent Managers, another nationally recognized
company reasonably approved by Buyer, in each case that is not an Affiliate of
Seller and that provides professional Independent Directors and Independent
Managers and other corporate services in the ordinary course of its business,
and which individual is duly appointed as a member of the board of directors or
board of managers of such corporation or limited liability company and is not,
has never been, and will not while serving as Independent Director or
Independent Manager be, any of the following:
(a) a member, partner, equityholder, manager, director, officer or employee of
Seller, any Principal, any of their respective equityholders or Affiliates
(other than (a) as an Independent Director or Independent Manager of Seller or
Principal and (b) as an Independent Director or Independent Manager of an
Affiliate of Seller or Principal or any

 

-11-



--------------------------------------------------------------------------------



 



of their respective single-purpose entity equityholder that is not in the direct
chain of ownership of Seller or Principal and that is required by a creditor to
be a single purpose bankruptcy remote entity, provided that such Independent
Director or Independent Manager is employed by a company that routinely provides
professional Independent Directors or Independent Managers);
(b) a creditor, supplier or service provider (including provider of professional
services) to Seller, any single-purpose entity equityholder, or any of their
respective equityholders or Affiliates (other than a nationally-recognized
company that routinely provides professional Independent Directors or
Independent Managers and other corporate services to Seller, any single-purpose
entity equityholder, or any of their respective equityholders or Affiliates in
the ordinary course of business);
(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
(d) a Person that controls (whether directly, indirectly or otherwise) any of
the individuals described in the preceding clauses (a), (b) or (c).
An individual who otherwise satisfies the preceding definition other than
clause (a) by reason of being the Independent Director or Independent Manager of
a “special purpose entity” affiliated with Seller or Principal shall not be
disqualified from serving as an Independent Director or Independent Manager of
Seller if the fees that such individual earns from serving as Independent
Directors or Independent Managers of affiliates of Seller or Principal in any
given year constitute in the aggregate less than 5% of such individual’s annual
income for that year.
“Ineligible Asset”: Defined in Section 3.03.
“Initial Interest Rate Protection Agreement”: The ISDA Master Agreement,
including the Schedule and Credit Support Annex thereto, and the Confirmation
entered into thereunder, each dated as of March 1, 2010, between Deutsche Bank
AG and Guarantor, without giving effect to any amendment, supplement or
modification thereto after the date thereof.
“Insolvency Action”: With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under clause (g)
of the definition thereof.
“Insolvency Event”: With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding–up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person

 

-12-



--------------------------------------------------------------------------------



 



or for any substantial part of its assets or property, (e) the making by such
Person of any general assignment for the benefit of creditors, (f) the admission
in a legal proceeding of the inability of such Person to pay its debts generally
as they become due, (g) the failure by such Person generally to pay its debts as
they become due, or (h) the taking of action by such Person in furtherance of
any of the foregoing.
“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.
“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Interest Expense”: With respect to any Person and any period, the amount of
total interest expense incurred by such Person, including capitalized or
accruing interest (but excluding interest funded under a construction loan), all
with respect to such period.
“Interest Payments”: With respect to any Purchased Asset and any period, all
payments of interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with such Purchased
Asset.
“Intermediate Starwood Entities”: Individually or collectively, Principal and
SPT Real Estate Sub I, LLC, a Delaware limited liability company.
“Internal Control Event”: Material weakness in, or fraud that involves
management or other employees who have a significant role in, the internal
controls of Seller, Manager, any Intermediate Starwood Entity or Guarantor over
financial reporting, in each case as described in the Securities Laws.
“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person. Any
binding commitment or option to make an Investment in any other Person shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Irrevocable Redirection Notice”: A notice in form of acceptable to Buyer in its
discretion, sent by Seller or by Servicer or Sub-Servicer on Seller’s behalf
directing the remittance of Income with respect to a Purchased Asset to the
Servicing Agreement Account or Collection Account, as applicable, and executed
by the applicable Underlying Obligor, Servicer, Sub-Servicer or other Person
with respect to such Purchased Asset.

 

-13-



--------------------------------------------------------------------------------



 



“Junior Interest”: (a) A junior participation interest in a performing
commercial real estate loan, or (b) a “B-note” in an “A/B structure” in a
performing commercial real estate loan.
“Junior Interest Documents”: Shall mean, for any Junior Interest, the Junior
Interest Note together with any co-lender agreements, participation agreements
and/or other intercreditor agreements or other documents governing or otherwise
relating to such Junior Interest.
“Junior Interest Note”: The original executed promissory note, participation or
other certificate or other tangible evidence of a Junior Interest.
“Knowledge”: With respect to any Person, means collectively (i) the actual
knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person actual knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.
“LIBOR”: For any Pricing Period, the rate (expressed as a percentage per annum
and rounded upward, if necessary, to the next nearest 1/100 of 1%) for deposits
in Dollars, for a one-month period, that appears on Reuters Screen LIBOR01 (or
the successor thereto) as the London interbank offered rate for deposits in
Dollars as of 11:00 a.m., London time, on the Pricing Rate Reset Date for such
Pricing Period. If such rate does not appear on Reuters Screen LIBOR01 as of
11:00 a.m., London time, on such Pricing Rate Reset Date, Buyer shall request
the principal London office of any of the Reference Banks in the London
interbank market selected by Buyer to provide such banks’ offered quotation
(expressed as a percentage per annum) to leading banks in the international
Eurocurrency market for deposits in Dollars for a one-month period as of
11:00 a.m., London time, on such Pricing Rate Reset Date for amounts of not less
than the aggregate Repurchase Price of all Purchased Assets. If at least two
such offered quotations are so provided, LIBOR shall be the arithmetic mean of
such quotations. If fewer than two such quotations are so provided, Buyer shall
request any three major banks in New York City selected by Buyer to provide such
banks’ rate (expressed as a percentage per annum) for loans in Dollars to
leading banks in the international Eurocurrency market for a one-month period as
of approximately 11:00 a.m., New York City time on the applicable Pricing Rate
Reset Date for amounts of not less than the aggregate Repurchase Price of all
Purchased Assets. If at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates.
“LIBO Rate”: For any Pricing Period, the rate (expressed as a percentage per
annum and rounded upward, if necessary, to the next nearest 1/100 of 1%)
determined for such Pricing Period in accordance with the following formula:
LIBOR for such Pricing
Period
     1 – Reserve Requirement     

 

-14-



--------------------------------------------------------------------------------



 



“Lien”: Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, security interest,
UCC financing statement or encumbrance of any kind on or otherwise relating to
any Person’s assets or properties in favor of any other Person or any
preference, priority or other security agreement or preferential arrangement of
any kind.
“Life Time Purchased Assets”: Each of the Purchased Assets described on Exhibit
N attached hereto.
“Liquidity”: With respect to Guarantor and on any relevant date, the amount of
cash or cash equivalents held by Guarantor.
“Manager”: SPT Management, LLC, a Delaware limited liability company.
“Margin Call”: Defined in Section 4.01.
“Margin Deficit”: Defined in Section 4.01.
“Market Value”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.
“Material Adverse Effect”: A material adverse effect on or material adverse
change in or to (a) the property, assets, business, operations, financial
condition, credit quality or prospects of Seller, any Intermediate Starwood
Entity or Guarantor, (b) the ability of Seller to pay and perform the Repurchase
Obligations, (c) the validity, legality, binding effect or enforceability of any
Repurchase Document, Mortgage Loan Document, Purchased Asset or security
interest granted hereunder or thereunder, (d) the rights and remedies of Buyer
or any Indemnified Person under any Repurchase Document, Mortgage Loan Document
or Purchased Asset, or (e) the perfection or priority of any Lien granted under
any Repurchase Document or Mortgage Loan Document.
“Material Modification”: Any material extension, amendment, waiver, termination,
rescission, cancellation, release or other modification to the terms of, or any
collateral, guaranty or indemnity for, or the exercise of any material right or
remedy of a holder (including all lending, corporate and voting rights,
remedies, consents, approvals and waivers) of, any Purchased Asset or Mortgage
Loan Document.
“Materials of Environmental Concern”: Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.
“Maturity Date”: The earliest of (a)  May 31, 2013, (b) any Accelerated
Repurchase Date, and (c) any date on which the Maturity Date shall otherwise
occur in accordance with the Repurchase Documents or Requirements of Law.
“Maximum Amount”: $280,000,000; provided, that on and after the earlier of the
Funding Expiration Date and the Maturity Date, the Maximum Amount on any date
shall be the aggregate Repurchase Price outstanding for all Transactions as of
such earlier date, as such

 

-15-



--------------------------------------------------------------------------------



 



amount declines over time as Purchased Assets are subsequently repurchased and
Margin Deficits are subsequently satisfied.
“Maximum Applicable Percentage”: For each Purchased Asset as of any date, the
maximum applicable percentage determined by Buyer for such Purchased Asset on
the Closing Date and set forth in the Confirmation for such Purchased Asset.
“Moody’s”: Moody’s Investors Service, Inc., or, if Moody’s Investors Service,
Inc. is no longer issuing ratings, another nationally recognized rating agency
reasonably acceptable to Buyer.
“Mortgage”: Any mortgage, deed of trust, assignment of rents, security agreement
and fixture filing, or other instruments creating and evidencing a lien on real
property and other property and rights incidental thereto.
“Mortgage Loan Documents”: With respect to any Purchased Asset, those documents
executed in connection with, evidencing or governing such Purchased Asset and
the related Underlying Mortgaged Property.
“Mortgage Note”: The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.
“Mortgaged Property”: The real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral securing repayment of the debt evidenced by a Mortgage Note
and/or a Junior Interest Note.
“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.
“Mortgagor”: The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder.
“Multiemployer Plan”: A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Cash Flow”: With respect to any Purchased Asset and for any period, the net
cash flow of such Purchased Asset for such period as underwritten by Buyer in
its discretion.
“Net Income”: With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.
“Non–Recourse Indebtedness”: With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental indemnities, Insolvency Events,
non-approved transfers or other events) is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness.

 

-16-



--------------------------------------------------------------------------------



 



“Non-Utilization Fee”: Defined in the Fee and Pricing Letter, which definition
is incorporated herein by reference.
“Off–Balance Sheet Obligations”: With respect to any Person and any date, to the
extent not included as a liability on the balance sheet of such Person, all of
the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so–called “synthetic,” tax retention or
off–balance sheet lease transaction which, upon the application of any
Insolvency Laws, would be characterized as indebtedness, (b) monetary
obligations under any sale and leaseback transaction which does not create a
liability on the balance sheet of such Person, or (c) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes,
or (ii) is the functional equivalent of or takes the place of borrowing but
which does not constitute a liability on the balance sheet of such Person (for
purposes of this clause (c), any transaction structured to provide tax
deductibility as interest expense of any dividend, coupon or other periodic
payment will be deemed to be the functional equivalent of a borrowing).
“Participant”: Defined in Section 18.08(b).
“Patriot Act”: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Permitted Liens”: Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced: (a) Liens for
state, municipal, local or other local taxes not yet due and payable, (b) Liens
imposed by Requirements of Law, such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and similar Liens, arising in the ordinary course of
business securing obligations that are not overdue for more than thirty (30)
days, and (c) Liens granted pursuant to or by the Repurchase Documents.
“Person”: An individual, corporation, limited liability company, business trust,
partnership, trust, unincorporated organization, joint stock company, sole
proprietorship, joint venture, Governmental Authority or any other form of
entity.
“Plan”: An “employee benefit plan” as defined in Section 3(3) of ERISA, subject
to Title I of ERISA in respect of which, Seller, Guarantor or any Intermediate
Starwood Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA, be deemed to be an “employer” as defined in Section 3(5)
of ERISA.
“Pledge Agreement”: A Pledge Agreement from Starwood Property Mortgage, L.L.C.
in favor of Buyer, covering one-hundred percent (100%) of the equity ownership
interest of pledgor in Seller.
“Price Differential”: (a) For any Pricing Period or portion thereof and any
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for such Pricing Period during which such day occurs, times (ii) the Purchase
Price for such Purchased Asset as of such day, and (b) for any Pricing Period or
portion thereof and all Transactions outstanding, the sum of the amounts
calculated in accordance with the preceding clause (a) for all Transactions.

 

-17-



--------------------------------------------------------------------------------



 



“Pricing Margin”: Defined in the Fee and Pricing Letter, which definition is
incorporated herein by reference.
“Pricing Period”: For any Purchased Asset, (a) in the case of the first
Remittance Date, the period from the Purchase Date for such Purchased Asset to
but excluding such Remittance Date, and (b) in the case of any subsequent
Remittance Date, the one-month period commencing on and including the prior
Remittance Date and ending on but excluding such Remittance Date; provided, that
no Pricing Period for a Purchased Asset shall end after the Repurchase Date for
such Purchased Asset.
“Pricing Rate”: For any Pricing Period, the LIBO Rate for such Pricing Period
plus the Pricing Margin, which shall be subject to adjustment and/or conversion
as provided in Sections 12.01 and 12.02; provided, that while an Event of
Default exists, the Pricing Rate shall be the Default Rate.
“Pricing Rate Reset Date”: (a) In the case of the first Pricing Period for any
Purchased Asset, the Purchase Date for such Purchased Asset, and (b) in the case
of any subsequent Pricing Period, two (2) Business Days prior to the Remittance
Date on which such Pricing Period begins.
“Principal”: Starwood Property Mortgage, L.L.C., a Delaware limited liability
company, the entity that is the sole member of Seller.
“Principal Payments”: For any Purchased Asset, all payments and prepayments of
principal received and applied (or which was required to be applied in
accordance with the related Mortgage Loan Documents) as principal toward the
Purchase Price for such Purchased Asset, including insurance and condemnation
proceeds and recoveries from liquidation or foreclosure.
“Purchase Agreement”: Any purchase agreement between Seller and any Transferor
pursuant to which Seller purchased or acquired an Asset which is subsequently
sold to Buyer hereunder.
“Purchase Date”: For any Purchased Asset, the date on which such Purchased Asset
is transferred by Seller to Buyer.
“Purchase Price”: For any Purchased Asset, (a) as of the Purchase Date for such
Purchased Asset, an amount equal to the product of the Market Value of such
Purchased Asset, times the Applicable Percentage for such Purchased Asset, and
(b) as of any other date, the amount described in the preceding clause (a),
(i) reduced by any amount of Margin Deficit transferred by Seller to Buyer
pursuant to Section 4.01 and applied to the Purchase Price of such Purchased
Asset, (ii) reduced by any Principal Payments remitted to the Collection Account
and which were applied to the Purchase Price of such Purchased Asset by Buyer,
(iii) reduced by any payments made by Seller in reduction of the outstanding
Purchase Price, and (iv) increased by any amount of Excess Financing Capacity
transferred to Seller by Buyer pursuant to Section 3.03, in each case before or
as of such determination date with respect to such Purchased Asset.

 

-18-



--------------------------------------------------------------------------------



 



“Purchased Assets”: (a) For any Transaction, each Asset sold by Seller to Buyer
in such Transaction, and (b) for the Transactions in general, all Assets sold by
Seller to Buyer, in each case including, to the extent relating to such Asset or
Assets, all of Seller’s right, title and interest in and to (i) Mortgage Loan
Documents, (ii) Servicing Rights, (iii) Servicing Files, (iv) mortgage
guaranties and insurance (issued by Governmental Authorities or otherwise) and
claims, payments and proceeds thereunder, (v) insurance policies, certificates
of insurance and claims, payments and proceeds thereunder, (vi) the principal
balance of such Assets, not just the amount advanced, (vii) amounts and property
from time to time on deposit in the Collection Account and the Collection
Account itself, (viii) collection, escrow, reserve, collateral or lock–box
accounts and all amounts and property from time to time on deposit therein, to
the extent of Seller’s or the holder’s interest therein, (ix) Income,
(x) amounts and property from time to time on deposit in the Servicer Accounts,
together with the Servicer Accounts themselves, (xi) security interests of
Seller in Derivatives Contracts entered into by Underlying Obligors,
(xii) rights of Seller under any letter of credit, guarantee, warranty,
indemnity or other credit support or enhancement, (xviii) all of the “Pledged
Collateral”, as such term is defined in the Pledge Agreement, and
(ixx) supporting obligations of any kind; provided, that (A) Purchased Assets
shall not include any obligations of Seller, and (B) for purposes of the grant
of security interest by Seller to Buyer and the other provisions of Article 11,
Purchased Assets shall include all of the following: general intangibles,
accounts, chattel paper, deposit accounts, securities accounts, instruments,
securities, financial assets, uncertificated securities, security entitlements
and investment property (as such terms are defined in the UCC) and replacements,
substitutions, conversions, distributions or proceeds relating to or
constituting any of the items described in the preceding clauses (i) through
(ixx).
“Rating Agencies”: Each of Fitch, Inc., Moody’s and S&P.
“Reference Banks”: Banks each of which shall (a) be a leading bank in the
international Eurocurrency market, and (b) have an established place of business
in London. Initially, the Reference Banks shall be JPMorgan Chase Bank, Barclays
Bank, PLC and Deutsche Bank AG. If any such Reference Bank should be unwilling
or unable to act as such or if Buyer shall terminate the appointment of any such
Reference Bank or if any of the Reference Banks should be removed from the
Reuters Monitor Money Rates Service or in any other way fail to meet the
qualifications of a Reference Bank, Buyer may designate alternative banks
meeting the criteria specified in the preceding clauses (a) and (b).
“Refinanced Loan”: Defined in Section 3.05(d).
“REIT”: A Person satisfying the conditions and limitations set forth in
Section 756(b) and 856(c) of the Code which are necessary to qualify such Person
as a “real estate investment trust,” as defined in Section 756(a) of the Code.
“Release”: Any generation, treatment, use, storage, transportation, manufacture,
refinement, handling, production, removal, remediation, disposal, presence or
migration of Materials of Environmental Concern on, about, under or within all
or any portion of any property or Mortgaged Property.

 

-19-



--------------------------------------------------------------------------------



 



“Remedial Work”: Any investigation, inspection, site monitoring, containment,
clean–up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any property or Mortgaged Property of any
Materials of Environmental Concern, including any action to comply with any
applicable Environmental Laws or directives of any Governmental Authority with
regard to any Environmental Laws.
“Remittance Date”: The fifth (5th) day of each month (or if such day is not a
Business Day, the next following Business Day), or such other day as is mutually
agreed to by Seller and Buyer.
“Reportable Event”: Any event set forth in Section 4043(c) of ERISA, other than
an event as to which the notice period is waived under Pension Benefit Guaranty
Commission Reg. §4043.
“Representation Breach”: Any representation, warranty, certification, statement
or affirmation made by Seller or Guarantor in any Repurchase Document (including
in Schedule 1(a) or 1(b)) or in any certificate, notice, report or other
document prepared and delivered by or on behalf of Seller, Manager, any
Intermediate Starwood Entity or Guarantor pursuant to any Repurchase Document
proves to be incorrect, false or misleading in any material respect when made,
and in the case of the representations and warranties contained in Schedule 1(a)
or 1(b) only, without regard to any Knowledge or lack of Knowledge thereof by
Seller or (unless otherwise waived in writing), by Buyer, and without regard to
any qualification, representation or warranty relating to such Knowledge or lack
of Knowledge.
“Repurchase Date”: For any Purchased Asset, the earliest of (a) the Maturity
Date, (b) any Early Repurchase Date therefor, and (c) the Business Day on which
Seller is to repurchase such Purchased Asset as specified by Seller and agreed
to by Buyer in the related Confirmation.
“Repurchase Documents”: Collectively, this Agreement, the Custodial Agreement,
the Controlled Account Agreements, the Pledge Agreement, the Guarantee
Agreement, all Confirmations, all UCC financing statements, amendments and
continuation statements filed pursuant to any other Repurchase Document, and all
additional documents, certificates, agreements or instruments, the execution of
which is required, necessary or incidental to or desirable for performing or
carrying out any other Repurchase Document.
“Repurchase Obligations”: All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer arising under or in connection with the Repurchase Documents, whether now
existing or hereafter arising, and all interest and fees that accrue after the
commencement by or against Seller, any Intermediate Starwood Entity or Guarantor
of any Insolvency Proceeding naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding (in each case, whether due or accrued).

 

-20-



--------------------------------------------------------------------------------



 



“Repurchase Price”: For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date, (increased as set
forth in the definition of Purchase Price by the amount of all related
Additional Advances previously made under Section 3.03), (b) the accrued and
unpaid Price Differential for such Purchased Asset as of such date, and (c) all
other amounts due and payable as of such date by Seller to Buyer under this
Agreement or any Repurchase Document.
“Requirements of Law”: With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including
Environmental Laws, ERISA, regulations of the Board of Governors of the Federal
Reserve System, and laws, rules and regulations relating to usury, licensing,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
Governmental Authority.
“Reserve Requirement”: For any Pricing Period, the aggregate of the rates
(expressed as a decimal fraction) of reserve requirements (if any) arising from
any Requirement of Law enacted or imposed after the date hereof and in effect
during such Pricing Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other Governmental Authority having jurisdiction with
respect thereto) dealing with reserve requirements prescribed for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
such Board of Governors) maintained by Buyer.
“Responsible Officer”: With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person.
“Retained Interest”: (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of Seller thereunder, including payment and
indemnity obligations, (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (iii) if any portion of the Indebtedness related to such
Purchased Asset is owned by another lender or is being retained by Seller, the
interests, rights and obligations under such documentation to the extent they
relate to such portion, and (b) with respect to any Purchased Asset with an
unfunded commitment on the part of Seller, all obligations to provide additional
funding, contributions, payments or credits.
“S&P”: Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.
“Sanctioned Entity”: (a) A country or a government of a country, (b) an agency
of the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, that in each case is subject to a
country sanctions program administered and enforced by the Office of

 

-21-



--------------------------------------------------------------------------------



 



Foreign Assets Control, or (e) a Person named on the list of Specially
Designated Nationals maintained by the Office of Foreign Assets Control.
“Securities Laws”: The Securities Act of 1933, the Securities Exchange Act of
1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the Securities and Exchange Commission or the Public Company Accounting
Oversight Board.
“Seller”: The Seller named in the preamble of this Agreement.
“Servicer”: Wells Fargo Bank, National Association, as servicer of all of the
Purchased Assets.
“Servicing Agreement Account”: The “Servicing Account” under the Sub-Servicing
Agreement, which shall be a segregated interest bearing account established at
the Collection Account Bank, in the name of Seller, pledged to Buyer and subject
to a Controlled Account Agreement.
“Servicer Account”: Any account established by Servicer in connection with the
servicing of any Asset or Purchased Asset including, without limitation, the
Servicing Agreement Account.
“Servicing File”: With respect to any Purchased Asset, the file retained and
maintained by Seller, Servicer and/or Sub-Servicer including the originals or
copies of all Mortgage Loan Documents and other documents and agreements
relating to such Purchased Asset, including to the extent applicable all
servicing agreements, files, documents, records, data bases, computer tapes,
insurance policies and certificates, appraisals, other closing documentation,
payment history and other records relating to or evidencing the servicing of
such Purchased Asset, which file shall be held by Seller and/or the Servicer for
and on behalf of Buyer.
“Servicing Rights”: All right, title and interest of Seller or any Affiliate of
Seller in and to any and all of the following: (a) rights to service and collect
the Purchased Assets, (b) amounts received by Seller or any other Person for
servicing the Purchased Assets, (c) late fees, penalties or similar payments
with respect to the Purchased Assets, (d) agreements and documents creating or
evidencing any such rights to service, documents, files and records relating to
the servicing of the Purchased Assets, and rights of Seller or any other Person
thereunder, (e) escrow, reserve and similar amounts with respect to the
Purchased Assets, (f) rights to appoint, designate and retain any other
servicers, sub-servicers, special servicers, agents, custodians, trustees and
liquidators with respect to the Purchased Assets, and (g) accounts and other
rights to payment related to the Purchased Assets.
“Single Employer Plan”: Any Plan that is not a Multiemployer Plan.
“Solvent”: With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time: (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities

 

-22-



--------------------------------------------------------------------------------



 



evaluated for purposes of Section 91(32) of the Bankruptcy Code, (b) the present
fair salable value of the assets and property of such Person in an orderly
liquidation of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person is able to realize upon its assets and property and
pay its debts and other liabilities (including disputed, contingent and
unliquidated liabilities) as they mature in the normal course of business,
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s assets and property would constitute unreasonably small
capital.
“Special Purpose Entity”: A corporation, limited partnership or limited
liability company that, since the date of its formation (unless otherwise
indicated in this Agreement) and at all times on and after the date hereof, has
complied with and shall at all times comply with the provisions of Article 9.
“Sub-Servicer”: Defined in Section 17.01.
“Sub-Servicing Agreement”: Defined in Section 17.01.
“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are with those of such Person pursuant to GAAP.
“Tangible Net Worth”: With respect to any Person and any date, all amounts which
would be included under capital or shareholder’s equity (or any like caption) on
a balance sheet of such Person, minus (a) amounts owing to such Person from any
Affiliate thereof, or from officers, employees, partners, members, directors,
shareholders or other Persons similarly affiliated with such Person or any
Affiliate thereof, (b) intangible assets (other than the Initial Interest Rate
Protection Agreement), and (c) prepaid taxes and/or expenses, all on or as of
such date.
“Term Sheet”: The letter and/or summary of terms and conditions dated
February 26, 2010 between and among Buyer, Seller and Guarantor.
“Test Period”: The time period from the first day of each calendar quarter,
through and including the last day of such calendar quarter.
“Total Assets”: With respect to any Person and any date, an amount equal to the
aggregate book value of all assets owned by such Person on a consolidated basis
and the proportionate share of assets owned by non-consolidated Subsidiaries of
such Person, less (a) amounts owing to such Person from any Affiliate thereof,
or from officers, employees,

 

-23-



--------------------------------------------------------------------------------



 



partners, members, directors, shareholders or other Persons similarly affiliated
with such Person or any Affiliate thereof, (b) intangible assets (other than the
Initial Interest Rate Protection Agreement), and (c) prepaid taxes and expenses,
all on or as of such date.
“Total Indebtedness”: With respect to any Person and any date, all amounts of
Indebtedness (other than Contingent Liabilities not reflected on such Person’s
consolidated balance sheet), plus the proportionate share of all Indebtedness
(other than Contingent Liabilities not reflected on such Person’s consolidated
balance sheet) of all non-consolidated Affiliates of such Person, on or as of
such date.
“Transaction”: With respect to any Asset, the sale and transfer of such Asset
from Seller to Buyer pursuant to the Repurchase Documents against the transfer
of funds from Buyer to Seller representing the Purchase Price or any additional
Purchase Price for such Asset.
“Transaction Request”: Defined in Section 3.01(a).
“Transferor”: The seller of an Asset under a Purchase Agreement.
“Type”: With respect to a Mortgaged Property, such Mortgaged Property’s
classification as one of the following: retail, office or health club.
“UCC”: The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of Requirements of Law, the perfection or priority
of the security interest in any Purchased Asset is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than New York, UCC shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or priority.
“Underlying Mortgage Loan”: With respect to any Junior Interest, a mortgage loan
made in respect of the related Underlying Mortgaged Property.
“Underlying Mortgaged Property”: In the case of any:
(a) Whole Loan, the Mortgaged Property securing such Whole Loan; and
(b) Junior Interest, the Mortgaged Property securing such Junior Interest (if
the Junior Interest is of the type described in clause (a) of the definition
thereof), or the Mortgaged Property securing the Mortgage Loan in which such
Junior Interest represents a junior participation (if the Junior Interest is of
the type described in clause (b) of the definition thereof).
“Underlying Obligor”: Individually and collectively, as the context may require,
the Mortgagor and other obligor or obligors under an Asset, including (i) any
Person that has not signed the related Mortgage Note but owns an interest in the
related Underlying Mortgaged Property, which interest has been encumbered to
secure such Asset, and (ii) any other Person who has assumed or guaranteed the
obligations of such Mortgagor under the Mortgage Loan Documents relating to an
Asset.

 

-24-



--------------------------------------------------------------------------------



 



“Underwriting Package”: Defined in the Fee and Pricing Letter, which definition
is incorporated herein by reference.
“Whole Loan”: A performing first priority commercial real estate whole loan for
which the Underlying Mortgage Property has stabilized, as determined by Buyer in
its discretion.
Section 2.01 Rules of Interpretation. Headings are for convenience only and do
not affect interpretation. The following rules of this Section 2.01 apply unless
the context requires otherwise. The singular includes the plural and conversely.
A gender includes all genders. Where a word or phrase is defined, its other
grammatical forms have a corresponding meaning. A reference to an Article,
Section, Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule, Appendix,
Attachment, Rider or Exhibit is, unless otherwise specified, a reference to an
Article, Section, Subsection, Paragraph, Subparagraph or Clause of, or Annex,
Schedule, Appendix, Attachment, Rider or Exhibit to, this Agreement, all of
which are hereby incorporated herein by this reference and made a part hereof. A
reference to a party to this Agreement or another agreement or document includes
the party’s permitted successors, substitutes or assigns. A reference to an
agreement or document is to the agreement or document as amended, modified,
novated, supplemented or replaced, except to the extent prohibited by any
Repurchase Document. A reference to legislation or to a provision of legislation
includes a modification, codification, replacement, amendment or re-enactment of
it, a legislative provision substituted for it and a rule, regulation or
statutory instrument issued under it. A reference to writing includes a
facsimile or electronic transmission and any means of reproducing words in a
tangible and permanently visible form. A reference to conduct includes an
omission, statement or undertaking, whether or not in writing. An Event of
Default exists until it has been cured or waived in writing by Buyer. The words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement, unless the context
clearly requires or the language provides otherwise. The word “including” is not
limiting and means “including without limitation.” The word “any” is not
limiting and means “any and all” unless the context clearly requires or the
language provides otherwise. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.” The words “will” and “shall” have the
same meaning and effect. A reference to day or days without further
qualification means calendar days. A reference to any time means New York time.
This Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
respective terms. Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed in accordance with GAAP,
and all accounting determinations, financial computations and financial
statements required hereunder shall be made in accordance with GAAP, without
duplication of amounts, and on a consolidated basis with all Subsidiaries. All
terms used in Articles 8 and 9 of the UCC, and used but not specifically defined
herein, are used herein as defined in such Articles 8 and 9. A reference to
“fiscal year” and “fiscal quarter” means such fiscal periods of Seller. A
reference to an agreement includes a security interest, guarantee, agreement or
legally enforceable arrangement whether or not in writing. A reference to a
document includes an agreement (as so defined) in writing or a certificate,
notice, instrument or document, or any information recorded in computer disk
form. Whenever Seller is required to provide any document to Buyer under the
Repurchase

 

-25-



--------------------------------------------------------------------------------



 



Documents, the relevant document shall be provided in writing or printed form
unless Buyer requests otherwise. At the request of Buyer, the document shall be
provided in computer disk form or both printed and computer disk form. The
Repurchase Documents are the result of negotiations between the Parties, have
been reviewed by counsel to Buyer and counsel to Seller, and are the product of
both Parties. No rule of construction shall apply to disadvantage one Party on
the ground that such Party proposed or was involved in the preparation of any
particular provision of the Repurchase Documents or the Repurchase Documents
themselves. Except where otherwise expressly stated, Buyer may give or withhold,
or give conditionally, approvals and consents, and may form opinions and make
determinations, in its sole and absolute discretion. Reference in any Repurchase
Document to Buyer’s discretion shall mean, unless otherwise expressly stated
herein or therein, Buyer’s sole and absolute discretion, and the exercise of
such discretion shall be final and conclusive. In addition, unless otherwise
expressly provided in the applicable Repurchase Document, whenever Buyer has a
decision or right of determination, opinion or request, exercises any right
given to it to agree, disagree, accept, consent, grant waivers, take action or
no action or to approve or disapprove, or any arrangement or term is to be
satisfactory or acceptable to or approved by (or any similar language or terms)
Buyer, the decision of Buyer with respect thereto shall be in the sole and
absolute discretion of Buyer, and such decision shall be final and conclusive.
Any requirement of good faith, discretion or judgment by Buyer shall not be
construed to require Buyer to request or await receipt of information or
documentation not immediately available from or with respect to Seller or the
Purchased Assets.
ARTICLE 3
THE TRANSACTIONS
Section 3.01 Procedures.
(a) Prior to the Closing Date, Seller shall have delivered to Buyer a complete
Underwriting Package for each of the Assets described on Exhibit L. Seller and
Buyer hereby enter into Transactions, as evidenced by Seller sending Buyer a
notice substantially in the form of Exhibit A (“Transaction Request”) describing
each Transaction and each proposed Asset and any related Underlying Mortgaged
Property and other security therefor in reasonable detail. Included therewith is
a schedule specifying what (if any) specific exceptions to the representations
and warranties of Seller set forth in this Agreement (including in
Schedules 1(a) and 1(b) applicable to the Class of such Asset) Seller will take
with respect to any Asset. Seller shall promptly deliver to Buyer any
supplemental materials requested at any time by Buyer in its discretion,
provided the same are either in Seller’s possession or are reasonably obtainable
by Seller. On the Closing Date, Buyer shall determine in its discretion whether
or not it is willing to purchase any or all of the proposed Assets, and if so,
on what terms and conditions. It is expressly agreed and acknowledged that Buyer
is entering into the Transactions on the basis of all such representations and
warranties and on the completeness and accuracy of the information contained in
the applicable Underwriting Package, and any incompleteness or inaccuracies in
the related Underwriting Package will only be acceptable to Buyer if disclosed
in writing to Buyer by Seller in advance of the Closing Date, and then only if
Buyer opts to purchase the related Purchased Asset from Seller notwithstanding
such incompleteness and inaccuracies. In the event

 

-26-



--------------------------------------------------------------------------------



 



of a Representation Breach, Seller shall immediately repurchase the related
Asset or Assets in accordance with Section 3.05.
(b) The Confirmation for each Transaction shall describe the related Asset, its
Purchase Date, Market Value, Applicable Percentage, Purchase Price and such
other terms and conditions as Buyer may require in its discretion. Upon the
execution of a Confirmation by Buyer and Seller, the related Transaction shall
become effective and shall be subject to all of the terms and conditions of the
Repurchase Documents. Buyer’s approval of the purchase of an Asset on such terms
and conditions as Buyer may require in its discretion shall be evidenced only by
its execution and delivery of the related Confirmation. For the avoidance of
doubt, Buyer shall not (i) be deemed to have approved the purchase of an Asset
by virtue of the approval or entering into by Buyer of a rate lock agreement,
the Initial Interest Rate Protection Agreement, total return swap or any other
agreement with respect to such Asset, or (ii) be obligated to purchase an Asset
notwithstanding a Confirmation executed by the Parties unless and until all
applicable conditions precedent in Article 6 have been satisfied or waived by
Buyer in its discretion.
(c) Each Confirmation, together with this Agreement, shall be conclusive
evidence of the terms of the Transaction covered thereby, and shall be construed
to be cumulative to the extent possible. If terms in a Confirmation are
inconsistent with terms in this Agreement with respect to a particular
Transaction, the Confirmation shall prevail. Whenever the Applicable Percentage,
Excess Financing Capacity or any other term of a Transaction (other than the
Pricing Rate, Market Value and outstanding Purchase Price) with respect to an
Asset is revised or adjusted in accordance with this Agreement, an amended and
restated Confirmation reflecting such revision or adjustment and that is
otherwise acceptable to the Parties shall be prepared by Seller and executed by
the Parties.
(d) The fact that Buyer has conducted or has failed to conduct any partial or
complete examination or any other due diligence review of any Asset or Purchased
Asset shall in no way affect any rights Buyer may have under the Repurchase
Documents or otherwise with respect to any representations or warranties or
other rights or remedies thereunder or otherwise, including the right to
determine at any time that such Asset or Purchased Asset is not an Eligible
Asset, if such Asset or Purchased Asset does not meet the requirements therefor,
as set forth in the definition of “Eligible Asset”.
(e) No Transaction shall be entered into if (i) any Margin Deficit, Default or
Event of Default exists or would exist as a result of such Transaction, (ii) the
Repurchase Date for the Purchased Assets subject to such Transaction would be
later than the Maturity Date, or (iii) after giving effect to such Transaction,
the aggregate Repurchase Price of all Purchased Assets subject to Transactions
then outstanding would exceed the Maximum Amount.
Section 3.02 Transfer of Purchased Assets; Servicing Rights. Seller hereby
sells, transfers, conveys and assigns to Buyer on a servicing-released basis all
of Seller’s right, title and interest (but no Retained Interest) in and to such
Purchased Asset, together with all related Servicing Rights. On the Closing Date
ownership of and title to all Purchased Assets shall be transferred to and vest
in Buyer or its designee against the simultaneous transfer of the Purchase Price
to the account of Seller specified in Annex 1 (or if not specified therein, in
the

 

-27-



--------------------------------------------------------------------------------



 



related Confirmation or as directed by Seller). After the Closing Date, Seller
shall have no right to sell to Buyer, repurchase from Buyer and/or re-sell
Eligible Assets to Buyer, and may not substitute other Eligible Assets for
Purchased Assets. Buyer has the right to designate the servicer and sub-servicer
of the Purchased Assets, and the Servicing Rights and other servicing provisions
under this Agreement are not severable from or to be separated from the
Purchased Assets under this Agreement, and such Servicing Rights and other
servicing provisions of this Agreement constitute (a) “related terms” under this
Agreement within the meaning of Section 101(47)(A)(i) of the Bankruptcy Code
and/or (b) a security agreement or other arrangement or other credit enhancement
related to the Repurchase Documents.
Section 3.03 Excess Financing Capacity. If at any time prior to the expiration
of the Funding Period, Excess Financing Capacity exists for any Purchased Asset,
Seller may request, but not more frequently than twice per calendar week, and
only upon the delivery of not less than three (3) business days’ prior written
notice to Buyer, that Buyer make additional advances in respect of the Purchase
Price thereof (each, an “Additional Advance”) in an amount up to the
then-current Excess Financing Capacity for such Purchased Asset. With each such
request, Seller shall also deliver to Buyer a description of any material change
with respect to the related Purchased Asset or the related Mortgaged Property,
together with copies of any material documents or information received by Seller
to be added to the Underwriting Package in connection therewith as Buyer
requests. Provided that (a) Seller delivers to Buyer a certificate stating that
each of the Purchased Assets continues to be an Eligible Asset as of the date of
any request for each Additional Advance, (b) no uncured Default under
Sections 10.01(a) or 10.01(f), or any uncured Event of Default or Margin Deficit
exist, and (c) no material adverse change exists with respect to Seller,
Guarantor, the Purchased Asset or the Mortgaged Property securing the Purchased
Asset, then the proceeds of each Additional Advance shall be paid to Seller by
Buyer within one (1) Business Day of the related request; provided, however,
that if any Purchased Asset shall not be an Eligible Asset (an “Ineligible
Asset”), as of the date of request for an Additional Advance Buyer shall have no
further obligation under this Section 3.03 with respect to such Ineligible
Asset; provided, however, that subject to the limitations and condition set
forth below, Buyer shall still be required to fund such request and all
subsequent and otherwise contractually compliant requests for Additional
Advances under this Section 3.03 with respect to the other Purchased Assets.
Notwithstanding the foregoing, it is acknowledged and agreed that any Additional
Advance shall be funded to Seller net of all amounts necessary to (a) repurchase
any Ineligible Asset for which Buyer has sent a repurchase notice under
Section 3.05(b) and (b) satisfy any then-currently unsatisfied Margin Calls. For
purposes of this Agreement, all Additional Advances will be treated as delayed
disbursements of the Purchase Price of the related Purchased Asset.
Section 3.04 Maximum Amount. The aggregate outstanding Purchase Price for all
Purchased Assets as of any date shall not exceed the Maximum Amount. If such
aggregate outstanding Purchase Price exceeds the Maximum Amount, Seller shall
within three (3) Business Days after notice from Buyer, pay to Buyer an amount
necessary to reduce such aggregate outstanding Purchase Price to an amount equal
to or less than the Maximum Amount.
Section 3.05 Early Repurchases; Mandatory Repurchases. (a) The terms and
provisions governing early repurchases and mandatory repurchases under
Section 3.05(a) are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.

 

-28-



--------------------------------------------------------------------------------



 



(b) In addition to other rights and remedies of Buyer under any Repurchase
Document, Seller shall repurchase any Purchased Asset that no longer qualifies
as an Eligible Asset, as determined by Buyer in its discretion, within three
(3) Business Days of the receipt by Seller of a related repurchase notice from
Buyer.
(c) Notwithstanding the foregoing, at any time during the existence of an
uncured Default or Event of Default, Seller cannot repurchase a Purchased Asset
in connection with a full payoff of the underlying Whole Loan by the Underlying
Obligor, unless one-hundred percent (100%) of the net proceeds due in connection
with the payoff in question shall be paid directly to Buyer. The portion of all
such net proceeds in excess of the then-current Repurchase Price of the related
Purchased Asset will be applied in Buyer’s sole and absolute discretion to
reduce any other amounts due and payable to Buyer under the Agreement, and then
to reduce the Repurchase Prices of the other Purchased Assets in such order and
in such amounts as Buyer shall determine in its discretion.
(d) Additional terms and provisions governing early repurchases and mandatory
repurchases under Section 3.05(d) are set forth in the Fee and Pricing Letter,
and are hereby incorporated by reference.
Section 3.06 Repurchase. On the Repurchase Date for each Purchased Asset, Seller
shall transfer to Buyer the Repurchase Price for such Purchased Asset as of the
Repurchase Date, and Buyer shall transfer to Seller such Purchased Asset,
whereupon the Transaction with respect to such Purchased Asset shall terminate.
Buyer shall be deemed to have simultaneously released its security interest in
such Purchased Asset, shall authorize Custodian to release to Seller the
Mortgage Loan Documents for such Purchased Asset and, to the extent any UCC
financing statement filed against Seller specifically identifies such Purchase
Asset, Buyer shall deliver an amendment thereto or termination thereof
evidencing the release of such Purchased Asset from Buyer’s security interest
therein. Any such transfer or release shall be without recourse to Buyer and
without representation or warranty by Buyer, except that Buyer shall represent
to Seller, to the extent that good title was transferred and assigned by Seller
to Buyer hereunder on the Closing Date, that Buyer is the sole owner of the
related Purchased Asset, free and clear of any other interests or Liens created
by Buyer. Any Income with respect to such Purchased Asset received by Buyer or
Collection Account Bank after payment of the Repurchase Price therefor shall be
remitted to Seller. Notwithstanding the foregoing, on or before the Maturity
Date, Seller shall repurchase all Purchased Assets by paying to Buyer the
outstanding Repurchase Price therefor and all other outstanding Repurchase
Obligations.
Section 3.07 Payment of Price Differential and Fees.
(a) Notwithstanding that Buyer and Seller intend that the Transactions hereunder
be sales to Buyer of the Purchased Assets, Seller shall pay to Buyer the accrued
value of the Price Differential for each Purchased Asset on each Remittance
Date. Buyer shall give Seller notice of the Price Differential and any fees and
other amounts due under the Repurchase Documents on or prior to the second (2nd)
Business Day preceding each Remittance Date; provided, that Buyer’s failure to
deliver such notice shall not affect Seller’s obligation to pay such amounts. If
the Price Differential includes any estimated Price Differential, Buyer shall

 

-29-



--------------------------------------------------------------------------------



 



recalculate such Price Differential after the Remittance Date and, if necessary,
make adjustments to the Price Differential amount due on the following
Remittance Date.
(b) Seller shall pay to Buyer all fees and other amounts as and when due as set
forth in this Agreement including, without limitation:
(i) the Non-Utilization Fee, which shall be due and payable on a monthly basis
on each Remittance Date beginning on the first Remittance Date following the end
of the Funding Period, for the time period from the last day of the Funding
Period until such First Remittance Date; and
(ii) a ratable portion of the Commitment Fee shall be due and payable on the
Purchase Date (and on the date of each Additional Advance under Section 3.03)
based on either the Purchase Price of each Purchased Asset or the amount of each
related Additional Advance, with the first payment due no earlier than the
Closing Date and the final payment due on the last day of the Funding Period,
whether or not the aggregate Purchase Price for all Purchased Assets is equal to
the Maximum Amount; provided that Buyer shall provide Seller and Guarantor with
a one-time dollar for dollar credit in an amount not to exceed the Commitment
Fee, to be used solely as a credit against the commitment fee and/or any other
up-front fees that would otherwise be due and payable by Seller, Guarantor or
any of their Affiliates in connection with either a subsequent increase in the
Maximum Amount or a new credit facility to Seller, Guarantor or any of their
Affiliates, but only if such an increase or new facility is (a) requested by
Seller, (b) approved by Buyer in its sole and absolute discretion and
(c) accepted by Seller.
Section 3.08 Payment, Transfer and Custody.
(a) Unless otherwise expressly provided herein, all amounts required to be paid
or deposited by Seller hereunder shall be paid or deposited in accordance with
the terms hereof no later than 3:00 p.m. on the day when due, in immediately
available Dollars and without deduction, setoff or counterclaim, and if not
received before such time shall be deemed to be received on the next Business
Day. Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next following Business
Day, and such extension of time shall in such case be included in the
computation of such payment. If Seller fails to pay all or part of any
Repurchase Price amount by 5:00 p.m., New York City time on any date when due,
Buyer may require Seller to pay (in addition to, and together with, such
past-due Repurchase Price) a late fee equal to one percent (1%) of the total
amount of the late payment, plus interest on such past-due Repurchase Price as
provided in Section 18.16, until all such past-due Repurchase Price is received
in full by Buyer. Amounts payable to Buyer and not otherwise required to be
deposited into the Collection Account shall be deposited into an account of
Buyer. Seller shall have no rights in, rights of withdrawal from, or rights to
give notices or instructions regarding Buyer’s account, the Collection Account
or the Servicing Agreement Account. Amounts in the Collection Account and/or the
Servicing Agreement Account may be invested at the direction and in the
discretion of Buyer in cash equivalents before they are distributed in
accordance with Article 5.

 

-30-



--------------------------------------------------------------------------------



 



(b) Any Mortgage Loan Documents not delivered to Buyer or Custodian are and
shall be held in trust by Seller or its agent for the benefit of Buyer as the
owner thereof. Seller or its agent shall maintain a copy of the Mortgage Loan
Documents and the originals of the Mortgage Loan Documents not delivered to
Buyer or Custodian. The possession of Mortgage Loan Documents by Seller or its
agent is in a custodial capacity only at the will of Buyer for the sole purpose
of assisting Sub-Servicer with its duties under the Sub-Servicing Agreement.
Each Mortgage Loan Document retained or held by Seller or its agent shall be
segregated on Seller’s books and records from the other assets of Seller or its
agent, and the books and records of Seller or its agent shall be marked to
reflect clearly the sale of the related Purchased Asset to Buyer on a
servicing-released basis. Seller or its agent shall release its custody of the
Mortgage Loan Document only in accordance with written instructions from Buyer,
unless such release is required as incidental to the sub-servicing of the
Purchased Assets by Sub-Servicer or is in connection with a repurchase of any
Purchased Asset by Seller, in each case in accordance with the Custodial
Agreement.
Section 3.09 Repurchase Obligations Absolute. All amounts payable by Seller
under the Repurchase Documents shall be paid without notice (except as expressly
required in the Repurchase Documents), demand, counterclaim, setoff, deduction
or defense (as to any Person and for any reason whatsoever) and without
abatement, suspension, deferment, diminution or reduction (as to any Person and
for any reason whatsoever), and the Repurchase Obligations shall not be
released, discharged or otherwise affected, except as expressly provided herein,
by reason of: (a) any damage to, destruction of, taking of, restriction or
prevention of the use of, interference with the use of, title defect in,
encumbrance on or eviction from, any Purchased Asset or related Underlying
Mortgaged Property, (b) any Insolvency Proceeding relating to Seller or any
Underlying Obligor, or any action taken with respect to any Repurchase Document
or Mortgage Loan Document by any trustee or receiver of Seller or any Underlying
Obligor or by any court in any such proceeding, (c) any claim that Seller has or
might have against Buyer under any Repurchase Document or otherwise, (d) any
default or failure on the part of Buyer to perform or comply with any Repurchase
Document or other agreement with Seller, (e) the invalidity or unenforceability
of any Purchased Asset, Repurchase Document or Mortgage Loan Document, or
(f) any other occurrence whatsoever, whether or not similar to any of the
foregoing, and whether or not Seller has notice or Knowledge of any of the
foregoing. The Repurchase Obligations shall be full recourse to Seller. This
Section 3.09 shall survive the termination of the Repurchase Documents and the
payment in full of the Repurchase Obligations.
ARTICLE 4
MARGIN MAINTENANCE
Section 4.01 Margin Deficit.
(a) If on any date (i) the Market Value of a Purchased Asset is less than
(ii) the product of (A) Buyer’s Margin Percentage multiplied by (B) the
outstanding Repurchase Price for such Purchased Asset as of such date (the
excess, if any, of (ii) over (i), a “Margin Deficit”), then Seller shall, within
three (3) Business Days after notice from Buyer (a “Margin Call”), transfer cash
to Buyer in an amount at least equal to such Margin Deficit. Buyer shall

 

-31-



--------------------------------------------------------------------------------



 



apply the funds received in satisfaction of a Margin Deficit to the Repurchase
Obligations in such manner as Buyer determines in its discretion, to amounts due
and owing under the Repurchase Documents on such date. Additional terms and
provisions governing Margin Deficits and Margin Calls under this Section 4.01(a)
are set forth in the Fee and Pricing Letter, and are hereby incorporated by
reference.
(b) Buyer’s election in its discretion not to deliver a Margin Call notice at
any time there is a Margin Deficit shall not waive the Margin Deficit or in any
way limit or impair Buyer’s right to deliver a Margin Call notice at any time
when the same or any other Margin Deficit exists (and the conditions to the
delivery of such Margin Call notice under Section 4.01(a) above are satisfied).
Buyer’s rights under this Section 4.01 are in addition to and not in lieu of any
other rights of Buyer under the Repurchase Documents or Requirements of Law.
(c) All cash transferred to Buyer pursuant to this Section 4.01 with respect to
a Purchased Asset shall be deposited into the Collection Account, except as
directed by Buyer in its discretion, and notwithstanding any provision in
Section 5.02 to the contrary, shall be applied to reduce the Purchase Price of
such Purchased Asset.
(d) Additional terms and provisions concerning the Debt Yield Test are set forth
in the Fee and Pricing Letter, and are hereby incorporated by reference.
ARTICLE 5
APPLICATION OF INCOME
Section 5.01 Collection Account; Servicing Agreement Account. The Collection
Account shall be established at Collection Account Bank and the Servicing
Agreement Account shall be established at the Collection Account Bank. Buyer
shall have sole dominion and control (including, without limitation, “control”
within the meaning of Section 9-104(a) of the UCC) over the Collection Account
and the Servicing Agreement Account. Neither Seller nor any Person claiming
through or under Seller shall have any claim to or interest in the Collection
Account or the Servicing Agreement Account. All Income received by Seller, Buyer
or Collection Account Bank in respect of the Purchased Assets, as well as any
interest received from the reinvestment of such Income, (other than amounts of
reinvestment income permitted to be retained by Servicer as additional servicing
compensation in accordance with Section 3.03(e) of the Sub-Servicing Agreement)
shall be deposited directly into the Collection Account (in the case of amounts
deposited by Servicer, such deposits to the Collection Account shall occur from
the Servicing Agreement Account in accordance with Sections 3.04 and 3.12 of the
Sub-Servicing Agreement) and shall be applied to and remitted by Collection
Account Bank in accordance with this Article 5. Notwithstanding the foregoing,
so long as the Sub-Servicing Agreement is in full force and effect and the
Manager is acting as Sub-Servicer thereunder, all amounts to be paid or are
otherwise received from, or on behalf of, a related Underlying Obligor shall be
paid directly to the Servicing Agreement Account and, thereafter, remitted to
the Collection Account in accordance with the terms of the Sub-Servicing
Agreement.
Section 5.02 Before an Event of Default. If no Event of Default exists, all
Income described in Section 5.01 and deposited into the Collection Account
during each Pricing

 

-32-



--------------------------------------------------------------------------------



 



Period shall be applied by Collection Account Bank by no later than the next
following Remittance Date in the following order of priority:
first, to pay all then-currently due and payable servicing fees to Buyer (or its
designated Servicer), and to reimburse Buyer (or its designated Servicer) for
any and all costs, expenses, advances and similar amounts incurred by Buyer (or
its designated Servicer) in connection with the servicing of the Purchased
Assets;
second, to the extent such payments are actually remitted by the Underlying
Obligor to the Collection Account, to remit the tax (and insurance, if
applicable) escrow portion and any tenant improvement, capital expenditure or
other reserve portion of any payments received from each Underlying Obligor to
the respective escrow agents pursuant to the escrow agreements for the related
Mortgage Loan or Underlying Mortgage Loans, and whether or not any event of
default exists with respect to the related Mortgage Loan or Underlying Mortgage
Loan;
third, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;
fourth, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;
fifth, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Deficit (without limiting Seller’s obligation to satisfy a Margin Deficit in a
timely manner as required by Section 4.01);
sixth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;
seventh, to pay the Applicable Percentage of any Principal Payments to Buyer,
but only to the extent that such remittance would not result in the creation of
a Margin Deficit, to be applied to reduce the outstanding Purchase Price of
Purchased Assets in such order as Buyer shall determine in its discretion;
eighth, to pay to Buyer any other amounts due and payable from Seller and other
applicable Persons to Buyer under the Repurchase Documents;
ninth, to pay to Seller any remainder for its own account, subject, however, to
the covenants and other requirements of the Repurchase Documents.
Section 5.03 After an Event of Default. If an Event of Default exists, all
Income deposited into the Collection Account in respect of the Purchased Assets
shall be applied by Collection Account Bank, on the Business Day next following
the Business Day on which each amount of Income is so deposited, in the
following order of priority:
first, to pay all then-currently due and payable servicing fees to Buyer (or its
designated Servicer), and to reimburse Buyer (or its designated Servicer) for
any and all costs,

 

-33-



--------------------------------------------------------------------------------



 



expenses, advances and similar amounts incurred by Buyer (or its designated
Servicer) in connection with the servicing of the Purchased Assets;
second, to the extent such payments are actually remitted by the Underlying
Obligor to the Collection Account, to remit the tax (and insurance, if
applicable) escrow portion of any payments received from each Underlying Obligor
to the respective escrow agents pursuant to the escrow agreements for the
related Mortgage Loan or Underlying Mortgage Loans, and whether or not any event
of default exists with respect to the related Mortgage Loan or Underlying
Mortgage Loan;
third, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;
fourth, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;
fifth, to pay any custodial fees and expenses due and payable under the
Custodial Agreement;
sixth, to pay to Buyer an amount equal to the aggregate Repurchase Price of all
Purchased Assets (to be applied in such order and in such amounts as determined
by Buyer in its discretion, until such Purchase Price has been reduced to zero)
plus all other amounts due to Buyer under the Repurchase Documents;
seventh, to pay to Buyer all other Repurchase Obligations due to Buyer; and
eighth, to pay to Seller any remainder for its own account.
Section 5.04 Seller to Remain Liable. If the amounts remitted to Buyer as
provided in Sections 5.02 and 5.03 are insufficient to pay all amounts due and
payable from Seller to Buyer under this Agreement or any Repurchase Document on
a Remittance Date, a Repurchase Date, upon the occurrence of an Event of Default
or otherwise, Seller shall nevertheless remain liable for and shall pay to Buyer
when due all such amounts.
ARTICLE 6
CONDITIONS PRECEDENT
Section 6.01 Conditions Precedent to Initial Transaction. Buyer shall not be
obligated to enter into any Transaction or purchase any Asset until the
following conditions have been satisfied in the discretion of Buyer, or waived
by Buyer in its discretion, on and as of the Closing Date and the initial
Purchase Date:
(a) Buyer has received the following documents, each dated the Closing Date or
as of the Closing Date unless otherwise specified: (i) each Repurchase Document
duly executed and delivered by the parties thereto, (ii) an official good
standing certificate dated a

 

-34-



--------------------------------------------------------------------------------



 



recent date with respect to Seller (including in each jurisdiction where any
Underlying Mortgaged Property is located to the extent necessary for Buyer to
enforce its rights and remedies thereunder), (iii) certificates of the secretary
or an assistant secretary of Seller with respect to attached copies of the
Governing Documents and applicable resolutions of Seller, and the incumbencies
and signatures of officers of Seller executing the Repurchase Documents to which
it is a party, evidencing the authority of Seller with respect to the execution,
delivery and performance thereof, (iv) a Closing Certificate, (v) an executed
power of attorney of Seller in the form of Exhibit O, (vi) such opinions from
counsel to Seller as Buyer may require in its discretion, including with respect
to corporate matters, perfection of security interests, Investment Company Act
of 1940 matters, and the applicability of Bankruptcy Code safe harbors, and
(vii) all other documents, certificates, information, financial statements,
reports, approvals and opinions of counsel as it may require in its discretion;
(b) (i) UCC financing statements have been filed against Seller in all filing
offices required by Buyer, (ii) Buyer has received such searches of UCC filings,
tax liens, judgments, pending litigation and other matters relating to Seller
and the Purchased Assets as Buyer may require in its discretion, and (iii) the
results of such searches are satisfactory to Buyer in its discretion;
(c) Buyer has received payment from Seller of all fees and expenses then payable
under this Agreement and the other Repurchase Documents, as contemplated by
Section 13.02; and
(d) Buyer has completed to its satisfaction such due diligence and modeling as
it may require in its discretion.
Section 6.02 Conditions Precedent to All Transactions. Buyer shall not be
obligated to enter into any Transaction, purchase any Asset, or be obligated to
take, fulfill or perform any other action hereunder, until the following
additional conditions have been satisfied in the discretion of Buyer, or waived
by Buyer in its discretion, with respect to each Asset on and as of the Purchase
Date therefor:
(a) Buyer has received the following documents: (i) a Transaction Request,
(ii) an Underwriting Package, (iii) a Confirmation, (iv) Irrevocable Redirection
Notices, (v) a trust receipt and other items required to be delivered under the
Custodial Agreement, and (vi) all other documents, certificates, information,
financial statements, reports, approvals and opinions of counsel as Buyer may
require in its discretion;
(b) immediately before such Transaction and after giving effect thereto and to
the intended use thereof, no Representation Breach (including with respect to
any Purchased Asset), Default, Event of Default, Margin Deficit or Material
Adverse Effect exists;
(c) Buyer has completed its due diligence review of the Underwriting Package,
Mortgage Loan Documents and such other documents, records and information as
Buyer in its discretion deems appropriate, and the results of such reviews are
satisfactory to Buyer in its discretion;

 

-35-



--------------------------------------------------------------------------------



 



(d) Buyer has in its discretion (i) determined that such Asset is an Eligible
Asset, (ii) approved the purchase of such Asset, (iii) obtained all necessary
internal credit and other approvals for such Transaction, and (iv) executed the
Confirmation;
(e) the aggregate outstanding Purchase Price of all Transactions does not exceed
the Maximum Amount after giving effect to such Transaction;
(f) the Purchase Date is not later than the Closing Date and the Repurchase Date
is not later than the Maturity Date;
(g) Seller has satisfied all requirements and conditions and have performed all
covenants, duties, obligations and agreements contained in the Repurchase
Documents to be performed by Seller on or before the Purchase Date;
(h) to the extent the related Mortgage Loan Documents or Junior Interest
Documents contain notice, cure and other provisions in favor of a pledgee under
a repurchase or warehouse facility, and without prejudice to the sale treatment
of such Asset to Buyer, Buyer has received evidence that Seller has given notice
to the applicable Persons of Buyer’s interest in such Asset and otherwise
satisfied any other applicable requirements under such pledgee provisions so
that Buyer is entitled to the rights and benefits of a pledgee under such
pledgee provisions;
(i) (i) Buyer has received a copy of the Initial Interest Rate Protection
Agreement and related documents, and (ii) no termination event, default or event
of default (however defined) exists thereunder; and
(j) Buyer shall have received blank assignments of all Mortgage Loan Documents
in appropriate form for recording in the jurisdiction in which the underlying
real estate is located (the “Blank Assignment Documents”).
Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 have been satisfied,
unless any such condition precedent was expressly waived in the related
Confirmation.
The failure of Seller to satisfy any of the conditions precedent in this
Article 6 with respect to any Transaction or Purchased Asset shall, unless such
failure was waived in writing by Buyer in its discretion on or before the
related Purchase Date, give rise to the right of Buyer at any time to rescind
the related Transaction, whereupon Seller shall immediately pay to Buyer the
Repurchase Price of such Purchased Asset.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants, on and as of the date of this Agreement, each
Purchase Date, and at all times when any Repurchase Document or Transaction is
in full force and effect, except as set forth in Schedule 2, as follows:

 

-36-



--------------------------------------------------------------------------------



 



Section 7.01 Seller. Seller has been duly organized and validly exists in good
standing as a limited liability company under the laws of the State of Delaware.
Seller (a) has all requisite power, authority, legal right, licenses and
franchises, (b) is duly qualified to do business in all jurisdictions necessary,
and (c) has been duly authorized by all necessary action, to (w) own, lease and
operate its properties and assets, (x) conduct its business as presently
conducted, (y) execute, deliver and perform its obligations under the Repurchase
Documents to which it is a party, and (z) acquire, own, sell, assign, pledge and
repurchase the Purchased Assets. Seller’s exact legal name is set forth in the
preamble and signature pages of this Agreement. Seller’s location (within the
meaning of Article 9 of the UCC), and the office where Seller keeps all records
(within the meaning of Article 9 of the UCC) relating to the Purchased Assets is
at the address of Seller referred to in Annex 1. Seller has not changed its name
or location within the past twelve (12) months. Seller’s organizational
identification number is 4786854 and its tax identification number is
27-1869666. Seller is a wholly-owned Subsidiary of Guarantor. The fiscal year of
Seller is the calendar year. Seller has no Indebtedness, Contractual Obligations
or investments other than (a) ordinary trade payables, (b) in connection with
Assets acquired or originated for the Transactions, and (c) the Repurchase
Documents. Seller has no Guarantee Obligations.
Section 7.02 Repurchase Documents. Each Repurchase Document to which Seller is a
party has been duly executed and delivered by Seller and constitutes the legal,
valid and binding obligation of Seller enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by Insolvency Laws
and general principles of equity. The execution, delivery and performance by
Seller of each Repurchase Document to which it is a party do not and will not
(a) conflict with, result in a breach of, or constitute (with or without notice
or lapse of time or both) a default under, any (i) Governing Document,
Indebtedness, Guarantee Obligation or Contractual Obligation applicable to
Seller or any of its properties or assets, (ii) Requirements of Law, or
(iii) approval, consent, judgment, decree, order or demand of any Governmental
Authority, or (b) result in the creation of any Lien (other than Permitted
Liens) on any of the properties or assets of Seller. All approvals,
authorizations, consents, orders, filings, notices or other actions of any
Person or Governmental Authority required for the execution, delivery and
performance by Seller of the Repurchase Documents to which it is a party and the
sale of and grant of a security interest in each Purchased Asset to Buyer, have
been obtained, effected, waived or given and are in full force and effect. The
execution, delivery and performance of the Repurchase Documents do not require
compliance by Seller with any “bulk sales” or similar law. There is no material
litigation, proceeding or investigation pending or, to Seller’s Knowledge,
threatened, against Seller, Manager, any Intermediate Starwood Entity or
Guarantor before any Governmental Authority (a) asserting the invalidity of any
Repurchase Document, (b) seeking to prevent the consummation of any Transaction,
or (c) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.
Section 7.03 Solvency. None of Seller, Manager, any Intermediate Starwood Entity
or Guarantor is or has ever been the subject of an Insolvency Proceeding.
Seller, Manager, each Intermediate Starwood Entity and Guarantor are Solvent and
the Transactions do not and will not render Seller, Manager, any Intermediate
Starwood Entity or Guarantor not Solvent. Seller is not entering into the
Repurchase Documents or any Transaction with the intent to hinder, delay or
defraud any creditor of Seller, Manager, any Intermediate Starwood Entity or
Guarantor. Seller has received or will receive reasonably equivalent value for
the Repurchase

 

-37-



--------------------------------------------------------------------------------



 



Documents and each Transaction. Seller has adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations. Seller is generally able to
pay, and as of the date hereof is paying, its debts as they come due.
Section 7.04 Taxes. Seller, Manager, each Intermediate Starwood Entity and
Guarantor have filed all required federal income tax returns and all other
material tax returns, domestic and foreign, required to be filed by them and
have paid all material taxes (including mortgage recording taxes), assessments,
fees, and other governmental charges payable by them, or with respect to any of
their properties or assets, which have become due, and income or franchise taxes
have been paid or are being contested in good faith by appropriate proceedings
diligently conducted and for which appropriate reserves have been established in
accordance with GAAP. Seller, Manager, each Intermediate Starwood Entity and
Guarantor have paid, or have provided adequate reserves for the payment of, all
such taxes for all prior fiscal years and for the current fiscal year to date.
There is no material action, suit, proceeding, investigation, audit or claim
relating to any such taxes now pending or, to Seller’s Knowledge, threatened by
any Governmental Authority which is not being contested in good faith as
provided above. None of Seller, Manager, any Intermediate Starwood Entity or
Guarantor has entered into any agreement or waiver or been requested to enter
into any agreement or waiver extending any statute of limitations relating to
the payment or collection of taxes, or is aware of any circumstances that would
cause the taxable years or other taxable periods of Seller, Manager, any
Intermediate Starwood Entity or Guarantor not to be subject to the normally
applicable statute of limitations. No tax liens have been filed against any
assets of Seller, Manager, any Intermediate Starwood Entity or Guarantor. Seller
does not intend to treat any Transaction as being a “reportable transaction” as
defined in Treasury Regulation Section 1.6011–4. If Seller determines to take
any action inconsistent with such intention, it will promptly notify Buyer, in
which case Buyer may treat each Transaction as subject to Treasury
Regulation Section 301.6112–1 and will maintain the lists and other records
required thereunder.
Section 7.05 Financial Condition. The audited balance sheet of Guarantor as at
the fiscal year most recently ended for which such audited balance sheet is
available, and the related audited statements of income and retained earnings
and of cash flows for the fiscal year then ended, setting forth in each case,
except for the 2009 calendar year, in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification
arising out of the audit conducted by Guarantor’s independent certified public
accountants, copies of which have been delivered to Buyer, are complete and
correct and present fairly the financial condition of Guarantor as of such date
and the results of its operations and cash flows for the fiscal year then ended.
All such financial statements, including related schedules and notes, were
prepared in accordance with GAAP except as disclosed therein. Guarantor does not
have any material contingent liability or liability for taxes or any long term
lease or unusual forward or long term commitment, including any Derivative
Contract, which is not reflected in the foregoing statements or notes. Since the
date of the financial statements and other information delivered to Buyer prior
to the Closing Date, neither Seller nor Guarantor has sold, transferred or
otherwise disposed of any material part of its property or assets (except
pursuant to the Repurchase Documents) or, except pursuant to the Purchase
Agreement, acquired any property or assets (including Equity Interests of any
other Person) that are material in relation to the financial condition of
Seller.

 

-38-



--------------------------------------------------------------------------------



 



Section 7.06 True and Complete Disclosure. The information, reports,
certificates, documents, financial statements, operating statements, forecasts,
books, records, files, exhibits and schedules furnished by or on behalf of
Seller to Buyer in connection with the Repurchase Documents and the
Transactions, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of Seller to Buyer in connection with the Repurchase
Documents and the Transactions will be true, correct and complete in all
material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified.
Section 7.07 Compliance with Laws. Seller has complied in all material respects
with all Requirements of Laws, and, to Seller’s Actual Knowledge, no Purchased
Asset contravenes any Requirements of Laws. Neither Seller nor any Affiliate of
Seller (a) is an “enemy” or an “ally of the enemy” as defined in the Trading
with the Enemy Act of 1917, (b) is in violation of any Anti-Terrorism Laws,
(c) is a blocked person described in Section 1 of Executive Order 13224 or to
its Knowledge engages in any dealings or transactions or is otherwise associated
with any such blocked person, (d) is in violation of any country or list based
economic and trade sanction administered and enforced by the Office of Foreign
Assets Control, (e) is a Sanctioned Entity, (f) has more than 10% of its assets
located in Sanctioned Entities, or (g) derives more than 10% of its operating
income from investments in or transactions with Sanctioned Entities. The
proceeds of any Transaction have not been and will not be used to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Entity. Seller is a “qualified purchaser” as defined in the
Investment Company Act of 1940. None of Seller, Manager, any Intermediate
Starwood Entity or Guarantor (a) is or is controlled by an “investment company”
as defined in such Act or is exempt from the provisions of such Act, (b) is a
“broker” or “dealer” as defined in, or could be subject to a liquidation
proceeding under, the Securities Investor Protection Act of 1970, or (c) is
subject to regulation by any Governmental Authority limiting its ability to
incur the Repurchase Obligations. No properties presently or previously owned or
leased by Seller, Manager, any Intermediate Starwood Entity or Guarantor, or any
of their respective predecessors contain or previously contained any Materials
of Environmental Concern which constitute or constituted a violation of
Environmental Laws or reasonably could be expected to give rise to liability of
Seller, Manager, any Intermediate Starwood Entity or Guarantor thereunder.
Seller has no Actual Knowledge of any violation, alleged violation,
non-compliance, liability or potential liability of Seller, Manager, any
Intermediate Starwood Entity or Guarantor under any Environmental Law. Materials
of Environmental Concern have not been released, transported, generated,
treated, stored or disposed of in violation of Environmental Laws or in a manner
which reasonably could be expected to give rise to liability of Seller, Manager,
any Intermediate Starwood Entity or Guarantor thereunder. Seller and all
Affiliates of Seller are in compliance with the Foreign Corrupt Practices Act of
1977 and any foreign counterpart thereto. Neither Seller nor any Affiliate of
Seller has made, offered, promised or authorized a payment of money or anything
else of value (a) in order to assist in obtaining or retaining business for or
with, or directing business to, any foreign official, foreign political party,
party official or candidate for foreign political office, (b) to any foreign
official, foreign political party, party official or candidate for foreign
political office, or (c) with the intent to induce the recipient to misuse his
or her official

 

-39-



--------------------------------------------------------------------------------



 



position to direct business wrongfully to Seller, any Affiliate of Seller or any
other Person, in violation of the Foreign Corrupt Practices Act.
Section 7.08 Compliance with ERISA. With respect to Guarantor, any Intervening
Starwood Entity or Seller, during the immediately preceding five (5) year
period, (a) neither a Reportable Event nor an “accumulated funding deficiency”
as defined in the Code or ERISA has occurred, (b) each Plan has complied in all
material respects with the applicable provisions of the Code and ERISA, (c) no
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and (d) no Lien in favor of the Pension Benefit
Guaranty Commission or a Plan has arisen. The present value of all accrued
benefits under each Single Employer Plan (based on the assumptions used to fund
such Plan) relating to Guarantor, any Intervening Starwood Entity or Seller did
not, as of the last annual valuation date prior to the date hereof, exceed the
value of the assets of such Plan allocable to such accrued benefits. None of
Guarantor, any Intervening Starwood Entity or Seller is currently subject to any
liability for a complete or partial withdrawal from a Multiemployer Plan.
Section 7.09 No Default or Material Adverse Effect. No Event of Default and, to
Seller’s Knowledge, no Default exists. Seller believes that it is and will be
able to pay and perform each agreement, duty, obligation and covenant contained
in the Repurchase Documents and Mortgage Loan Documents to which it is a party,
and that it is not subject to any agreement, obligation, restriction or
Requirements of Law which would unduly burden its ability to do so or could
reasonably be expected to have a Material Adverse Effect. Seller has no
Knowledge of any actual or prospective development, event or other fact that
could reasonably be expected to have a Material Adverse Effect. No Internal
Control Event has occurred.
Section 7.10 Purchased Assets. Each Purchased Asset is an Eligible Asset. Each
representation and warranty set forth in the Repurchase Documents (including
those set forth in Schedules 1(a) and 1(b) applicable to the Class of such
Purchased Asset) with respect to each Purchased Asset is true and correct.
Seller has delivered to Custodian true, correct and complete copies of the
Mortgage Loan Documents and Junior Interest Documents, as applicable, relating
to each Purchased Asset. Seller has no Actual Knowledge of any fact which could
reasonably lead it to expect that any Purchased Asset will not be paid in full.
None of the Mortgage Loan Documents has any marks or notations indicating that
it has been sold, assigned, pledged, encumbered or otherwise conveyed to any
Person other than Buyer. If any Mortgage Loan Document requires the holder or
transferee of the related Purchased Asset to be a qualified transferee,
qualified institutional lender or qualified lender (however defined), Seller
meets such requirement. Assuming that Buyer also meets such requirement, the
assignment and pledge of such Purchased Asset to Buyer pursuant to the
Repurchase Documents do not violate such Mortgage Loan Document. Seller and all
Affiliates of Seller (a) have sold and transferred all Servicing Rights with
respect to the Purchased Assets to Buyer, and (b) have no retained interests.
Section 7.11 Purchased Assets Acquired from Transferors. With respect to each
Purchased Asset purchased by Seller from a Transferor, (a) such Purchased Asset
was acquired and transferred pursuant to a Purchase Agreement, (b) such
Transferor received reasonably equivalent value in consideration for the
transfer of such Purchased Asset, (c) no such transfer was made for or on
account of an antecedent debt owed by such Transferor to Seller or an

 

-40-



--------------------------------------------------------------------------------



 



Affiliate of Seller, (d) no such transfer is or may be voidable or subject to
avoidance under the Bankruptcy Code, and (e) the representations and warranties
made by such Transferor to Seller or such Affiliate in such Purchase Agreement
and set forth on the attached Exhibit Q hereto are hereby incorporated herein by
reference and are hereby remade by Seller to Buyer on each date as of which they
speak in such Purchase Agreement.
Section 7.12 Transfer and Security Interest. The Repurchase Documents constitute
a valid and effective transfer to Buyer of all right, title and interest of
Seller in, to and under all Purchased Assets (together with all related
Servicing Rights), free and clear of any Liens (other than Permitted Liens).
With respect to the protective security interest granted by Seller in
Section 11.01, upon the delivery of the Confirmations and the Mortgage Loan
Documents to Custodian, the execution and delivery of the Controlled Account
Agreements and the filing of the UCC financing statements as provided herein,
such security interest shall be a valid first priority perfected security
interest to the extent such security interest can be perfected by possession,
filing or control under the UCC, subject only to Permitted Liens. Upon receipt
by Custodian of each Mortgage Loan Document required to be endorsed in blank by
Seller and payment by Buyer of the Purchase Price for the related Purchased
Asset, Buyer shall either (a) own such Purchased Asset and the related Mortgage
Loan Documents or (b) have a valid first priority perfected security interest in
such Purchased Asset and the related Mortgage Loan Documents. At Buyer’s
election (and at Buyer’s sole cost and expense, only if completed and recorded
by Buyer prior to a Default or Event of Default), Buyer may complete and record
any or all of the Blank Assignment Documents as further evidence of Buyer’s
ownership interest in the related Purchased Assets. Seller has not authorized
the filing of and is not aware of any UCC financing statements filed against
Seller as debtor that include the Purchased Assets, other than any financing
statement that has been terminated or filed pursuant to this Agreement.
Section 7.13 No Broker. Neither Seller nor any Affiliate of Seller has dealt
with any broker, investment banker, agent or other Person, except for Buyer or
an Affiliate of Buyer, who may be entitled to any commission or compensation in
connection with any Transaction.
Section 7.14 Initial Interest Rate Protection Agreement. (a) Guarantor has
entered into the Initial Interest Rate Protection Agreement, (b) such Initial
Interest Rate Protection Agreement is in full force and effect, and (c) no
termination event, default or event of default (however defined) exists
thereunder.
Section 7.15 Separateness. Seller is in compliance with the requirements of
Article 9.
Section 7.16 REIT Status. Guarantor has not engaged in any material “prohibited
transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the Code.
Guarantor for its current “tax year” (as defined in the Code) is entitled to a
dividends paid deduction under the requirements of Section 857 of the Code with
respect to any dividends paid by it with respect to each such year for which it
claims a deduction in its Form 1120-REIT filed with the United States Internal
Revenue Service for such year.

 

-41-



--------------------------------------------------------------------------------



 



Section 7.17 Investment Company Act. Neither Seller, any Intermediate Starwood
Entity or Guarantor is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the 40 Act.
Section 7.18 Conveyance of Excluded Assets. At the time Seller transferred
ownership of the Excluded Assets, such transfer was accomplished through a
dividend of such Excluded Assets to Principal in accordance with the
organizational documents and requirements of Seller and Principal, and without
recourse and without any representation or warranty or continuing obligation or
liability to Seller, Manager, any Intermediate Starwood Entity or Guarantor.
ARTICLE 8
COVENANTS OF SELLER
From the date hereof until the Repurchase Obligations are paid in full and the
Repurchase Documents are terminated, Seller shall perform and observe the
following covenants, which shall be given independent effect.
Section 8.01 Existence; Governing Documents; Conduct of Business. Seller shall
(a) preserve and maintain its legal existence, (b) qualify and remain qualified
in good standing in each jurisdiction where the failure to be so qualified would
have a Material Adverse Effect, (c) comply with its Governing Documents,
including all special purpose entity provisions, and (d) not modify, amend or
terminate its Governing Documents in any material respect, without Buyer’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed. Seller shall (a) continue to engage in the same (and no other)
general lines of business as presently conducted by it, (b) maintain and
preserve all of its material rights, privileges, licenses and franchises
necessary for the operation of its business, and (c) maintain Seller’s status as
a qualified transferee, qualified institutional lender or qualified lender
(however defined) if and to the extent required under the Mortgage Loan
Documents. Seller shall not (a) change its name, organizational number, tax
identification number, fiscal year, method of accounting, identity, structure or
jurisdiction of organization (or have more than one such jurisdiction), move the
location of its principal place of business and chief executive office, as
defined in the UCC) from the location referred to in Section 7.01, or (b) move,
or consent to Custodian moving, the Mortgage Loan Documents from the location
thereof on the Closing Date, unless in each case Seller has given at least
thirty (30) days prior notice to Buyer and has taken all actions required under
the UCC to continue the first priority perfected security interest of Buyer in
the Purchased Assets. Seller shall enter into each Transaction as principal,
unless Buyer in its discretion agrees before a Transaction that Seller may enter
into such Transaction as agent for a principal and under terms and conditions
disclosed to Buyer.
Section 8.02 Compliance with Laws, Contractual Obligations and Repurchase
Documents. Seller shall comply in all material respects with all Requirements of
Laws, including those relating to any Purchased Asset and to the reporting and
payment of taxes. No part of the proceeds of any Transaction shall be used for
any purpose that violates Regulation T, U or X of the Board of Governors of the
Federal Reserve System. Seller shall conduct the requisite due diligence in
connection with the origination or acquisition of each Asset for

 

-42-



--------------------------------------------------------------------------------



 



purposes of complying with the Anti–Terrorism Laws, including with respect to
the legitimacy of the applicable Underlying Obligor and the origin of the assets
used by such Person to purchase the Underlying Mortgaged Property, and will
maintain sufficient information to identify such Person for purposes of the
Anti–Terrorism Laws. Seller shall maintain the Custodial Agreement and
Controlled Account Agreement in full force and effect. Seller shall not directly
or indirectly enter into any agreement that would be violated or breached by any
Transaction or the performance by Seller of any Repurchase Document.
Section 8.03 Structural Changes. Seller shall not enter into merger or
consolidation, or liquidate, wind up or dissolve, or sell all or substantially
all of its assets or properties, or permit any changes in the ownership of its
Equity Interests which results in a Change of Control of Seller, without the
consent of Buyer in its discretion (unless, in any of the foregoing cases, the
Repurchase Obligations are paid in full in connection with any such
transaction). Seller shall ensure that all direct Equity Interests of Seller
shall continue to be owned by the owner or owners thereof as of the date hereof.
Seller shall ensure that neither the Equity Interests of Seller nor any property
or assets of Seller shall be pledged to any Person other than Buyer. Seller
shall not enter into any transaction with an Affiliate of Seller unless such
transaction is on market and arm’s-length terms and conditions.
Section 8.04 Protection of Buyer’s Interest in Purchased Assets. With respect to
each Purchased Asset, Seller shall take all action necessary or required by the
Repurchase Documents, Mortgage Loan Documents or Requirements of Law, or
reasonably requested by Buyer, to perfect, protect and more fully evidence
Buyer’s ownership of and first priority perfected security interest in such
Purchased Asset and related Mortgage Loan Documents, including executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate and filing and maintaining effective UCC financing statements,
continuation statements and assignments and amendments thereto. Seller shall
comply with all requirements of the Custodial Agreement with respect to each
Purchased Asset, including the delivery to Custodian of all required Mortgage
Loan Documents. Seller shall (a) not assign, sell, transfer, pledge,
hypothecate, grant, create, incur, assume or suffer or permit to exist any
security interest in or Lien (other than Permitted Liens) on any Purchased Asset
to or in favor of any Person other than Buyer, (b) defend such Purchased Asset
against, and take such action as is necessary to remove, any such Lien, and
(c) defend the right, title and interest of Buyer in and to all Purchased Assets
against the claims and demands of all Persons whomsoever. Notwithstanding the
foregoing, if Seller grants a Lien on any Purchased Asset in violation of this
Section 8.04 or any other Repurchase Document, Seller shall be deemed to have
simultaneously granted an equal and ratable Lien on such Purchased Asset in
favor of Buyer to the extent such Lien has not already been granted to Buyer;
provided, that such equal and ratable Lien shall not cure any resulting Default
or Event of Default. Seller shall not materially amend, modify, waive or
terminate any provision of the Purchase Agreement or the Sub-Servicing
Agreement. Seller shall mark its computer records and tapes to evidence the
interests granted to Buyer hereunder. Seller shall not take any action to cause
any Purchased Asset that is not evidenced by an instrument or chattel paper (as
defined in the UCC) to be so evidenced. If a Purchased Asset becomes evidenced
by an instrument or chattel paper, the same shall be immediately delivered to
Custodian on behalf of Buyer, together with endorsements required by Buyer in
its discretion.

 

-43-



--------------------------------------------------------------------------------



 



Section 8.05 Actions of Seller Relating to Distributions, Indebtedness,
Guarantee Obligations, Contractual Obligations, Investments and Liens. At any
time after the occurrence and during the continuance of any Default under
Sections 10.01(a) or 10.01(f), any Event of Default or any breach of the Debt
Yield Test, Seller shall not declare or make any payment on account of, or set
apart assets for, a sinking or similar fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Equity Interest of Seller,
Manager, any Intermediate Starwood Entity or Guarantor, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Seller, Manager,
any Intermediate Starwood Entity or Guarantor. Seller shall not contract,
create, incur, assume or permit to exist any Indebtedness, Guarantee
Obligations, Contractual Obligations or Investments, except to the extent
(a) arising or existing under the Repurchase Documents, (b) existing as of the
Closing Date, as referenced in the financial statements delivered to Buyer prior
to the Closing Date, and any renewals, refinancings or extensions thereof in a
principal amount not exceeding that outstanding as of the date of such renewal,
refinancing or extension, (c) incurred after the Closing Date to originate or
acquire Assets or to provide funding with respect to Assets, (d) pursuant to the
Initial Interest Rate Protection Agreement entered into in order to manage risks
related to Assets, and (e) unsecured trade payables and personal property leases
and financings incurred in the ordinary course of business, so long as the
maximum outstanding amount of all liabilities described in this clause (e) shall
at no time exceed an amount equal to three hundred thousand dollars ($300,000).
Seller shall not (a) contract, create, incur, assume or permit to exist any Lien
on or with respect to any of its property or assets (including the Purchased
Assets) of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, except for Permitted Liens, or (b) except as
provided in the preceding clause (a), grant, allow or enter into any agreement
or arrangement with any Person that prohibits or restricts or purports to
prohibit or restrict the granting of any Lien on any of the foregoing.
Section 8.06 Maintenance Records. Seller shall keep and maintain all documents,
books, records and other information (including with respect to the Purchased
Assets) that are reasonably necessary or advisable in the conduct of its
business.
Section 8.07 Financial Covenants.
(a) Seller shall comply with the Debt Yield Test at all times. Buyer shall have
the right, in its discretion, to test for compliance with the Debt Yield Test
for any calendar quarter, which may be tested at such times as Buyer determines,
and any failure of Buyer to do so as of any particular date shall not constitute
a waiver of Buyer’s right to do so at any time thereafter. Buyer agrees that in
the event that it declares a Debt Yield Test compliance breach and Seller pays
any and all amounts payable in full with respect to such compliance breach in
accordance with Section 4.01(d), the Buyer shall not declare an additional Debt
Yield Test compliance breach with respect to the calendar quarter that was the
subject of the cured compliance breach; provided that this sentence shall not
prevent Buyer from making any declaration of any other Event of Default
hereunder and shall not act to prevent Buyer from declaring a breach of the Debt
Yield Test at any other time.
(b) Seller shall not permit its Net Income during any fiscal year to be less
than zero.

 

-44-



--------------------------------------------------------------------------------



 



Section 8.08 Delivery of Income. Seller shall, and pursuant to Irrevocable
Redirection Notices shall cause the Underlying Obligors under the Purchased
Assets and all other applicable Persons to, deposit all Income in respect of the
Purchased Assets into the Servicing Agreement Account or the Collection Account
in accordance with Section 5.01 hereof on the day the related payments are due.
Seller, Servicer and Sub-Servicer (a) shall comply with and enforce each
Irrevocable Redirection Notice, (b) shall not amend, modify, waive, terminate or
revoke any Irrevocable Redirection Notice without Buyer’s consent in its
discretion, and (c) shall take all reasonable steps to enforce each Irrevocable
Redirection Notice. In connection with each principal payment or prepayment
under a Purchased Asset, Seller shall provide or cause to be provided to Buyer
and Custodian sufficient detail to enable Buyer and Custodian to identify the
Purchased Asset to which such payment applies. If Seller receives any rights,
whether in addition to, in substitution of, as a conversion of, or in exchange
for any Purchased Assets, or otherwise in respect thereof, Seller shall accept
the same as Buyer’s agent, hold the same in trust for Buyer and immediately
deliver the same to Buyer or its designee in the exact form received, together
with duly executed instruments of transfer, stock powers or assignment in blank
and such other documentation as Buyer shall reasonably request. If any Income is
received by Seller or any Affiliate of Seller, Seller shall pay or deliver such
Income to Buyer on behalf of Buyer within two (2) Business Days after receipt,
and, until so paid or delivered, hold such Income in trust for Buyer, segregated
from other funds of Seller.
Section 8.09 Delivery of Financial Statements and Other Information. Seller
shall deliver the following to Buyer, as soon as available and in any event
within the time periods specified:
(a) within forty-five (45) days after the end of each fiscal quarter and each
fiscal year of Guarantor, (i) the unaudited balance sheets of Guarantor as at
the end of such period, (ii) the related unaudited statements of income,
retained earnings and cash flows for such period and the portion of the fiscal
year through the end of such period, setting forth in each case in comparative
form the figures for the previous year, and (iii) a Compliance Certificate;
(b) within ninety (90) days after the end of each fiscal year of Guarantor,
(i) the audited balance sheets of Guarantor as at the end of such fiscal year,
(ii) the related statements of income, retained earnings and cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, (iii) an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
financial statements fairly present the financial condition and results of
operations of Guarantor as at the end of and for such fiscal year in accordance
with GAAP, (iv) a projections of Guarantor of the operating budget and cash flow
budget of Guarantor for the following fiscal year, to the extent such is
prepared and (v) a Compliance Certificate;
(c) all reports submitted to Guarantor by independent certified public
accountants in connection with each annual, interim or special audit of the
books and records of Guarantor made by such accountants, including any
management letter commenting on Guarantor’s internal controls;

 

-45-



--------------------------------------------------------------------------------



 



(d) with respect to each Purchased Asset and related Underlying Mortgaged
Property, on or before each Remittance Date, all remittance, servicing,
securitization, exception and other reports, if any, and all operating and
financial statements and rent rolls of all Underlying Obligors for all Mortgaged
Properties during the prior month, when and as received from Sub-Servicer, an
Underlying Obligor, a third-party servicer or from any other source;
(e) all financial statements, reports, notices and other documents that
Guarantor sends to holders of its Equity Interests or makes to or files with any
Governmental Authority, promptly after the delivery or filing thereof;
(f) any other material agreements, correspondence, documents or other
information not included in the Underwriting Package on the Closing Date, which
is related to Seller or the Purchased Assets, as soon as possible after the
discovery thereof by Seller, any Intermediate Starwood Entity or Guarantor; and
(g) such other information regarding the financial condition, operations or
business of Seller, Guarantor or any Underlying Obligor as Buyer may reasonably
request including, without limitation, any such information which is otherwise
necessary to allow Buyer to monitor compliance with the terms of the Repurchase
Documents.
Section 8.10 Delivery of Notices. Seller shall promptly (and in no event later
than one (1) Business Day from the date of each such occurrence) notify Buyer of
the occurrence of any of the following of which Seller has Knowledge, together
with a certificate of a Responsible Officer of Seller setting forth details of
such occurrence and any action Seller has taken or proposes to take with respect
thereto:
(a) a Representation Breach;
(b) any of the following: (i) with respect to any Purchased Asset or related
Underlying Mortgaged Property: material change in Market Value, material loss or
damage, material licensing or permit issues, violation of Requirements of Law,
discharge of or damage from Material of Environmental Concern or any other
actual or expected event or change in circumstances that could reasonably be
expected to result in a default or material decline in value or cash flow, and
(ii) with respect to Seller: violation of Requirements of Law, material decline
in the value of Seller’s assets or properties, an Internal Control Event or
other event or circumstance that could reasonably be expected to have a Material
Adverse Effect;
(c) the existence of any Default, Event of Default or material default under or
related to a Purchased Asset, Mortgage Loan Document, Indebtedness, Guarantee
Obligation or Contractual Obligation of Seller;
(d) the resignation or termination of Sub-Servicer under the Sub-Servicing
Agreement;
(e) the establishment of a rating by any Rating Agency applicable to Seller,
Guarantor, Manager or any Intermediate Starwood Entity, and any downgrade in or
withdrawal of such rating once established;

 

-46-



--------------------------------------------------------------------------------



 



(f) the commencement of, settlement of or material judgment in any litigation,
action, suit, arbitration, investigation or other legal or arbitrable
proceedings before any Governmental Authority that (i) affects Seller,
Guarantor, any Purchased Asset or any Underlying Mortgaged Property,
(ii) questions or challenges the validity or enforceability of any Repurchase
Document, Transaction, Purchased Asset or Mortgage Loan Document, or
(iii) individually or in the aggregate, if adversely determined, could
reasonably be likely to have a Material Adverse Effect; and
(g) promptly upon Knowledge thereof, notice of any change in Guarantor’s status
as a REIT.
Section 8.11 Hedging. The terms and provisions governing Hedging under this
Section 8.11 are set forth in the Fee and Pricing Letter, and are hereby
incorporated by reference.
Section 8.12 Escrow Imbalance. Seller shall, no later than ten (10) Business
Days after learning of any material overdraw, deficit or imbalance in any escrow
or reserve account relating to a Purchased Asset, use reasonable efforts to
cause the applicable Underlying Obligor to correct and eliminate the same,
including by depositing funds into such account.
Section 8.13 Guarantee Agreement. If at any time (a) the obligations of any
Guarantor under the Guarantee Agreement shall cease to be in effect, (b) any
Insolvency Event has occurred with respect to Guarantor, or (c) any violation of
any provision set forth in Section 9 of the Guarantee Agreement should occur and
be continuing (any of the foregoing events, a “Guarantee Default”), then, within
sixty (60) days after the occurrence of any such Guarantee Default, Seller shall
cause a replacement guarantor acceptable to Buyer in its discretion to assume in
writing all obligations of Guarantor under the Guarantee Agreement or become a
Guarantor, as Buyer deems necessary in its discretion to correct such Guarantee
Default.
Section 8.14 Management Internalization. Seller shall not permit Guarantor to
internalize its management without Buyer’s prior written approval, which shall
not be unreasonably withheld.
Section 8.15 REIT Status. Guarantor shall at all times continue to be
(i) qualified as a REIT as defined in Section 856 of the Code without giving any
effect to any cure or corrective periods or allowances, (ii) entitled to a
dividends paid deduction under Section 857 of the Code with respect to dividends
paid by it with respect to each taxable year for which it claims a deduction on
its Form 1120 REIT filed with the United States Internal Revenue Service for
such year, or the entering into by it of any material “prohibited transactions”
as defined in Sections 857(b) and 856(c) of the Code, and (iii) a publicly
traded company listed, quoted or traded on and in good standing in respect of
any Stock Exchange.
Section 8.16 Certain Post-Closing Obligations.Section 8.17 Each of the following
post-closing conditions must be satisfied on or before the dates specified
therein, as determined by Buyer in its sole discretion:
(a) On or before May 31, 2010, for all of the accounts described in
Section 17.02 which are maintained in connection with the Purchased Assets
described on Exhibit R hereto, Seller shall use all reasonable, good faith best
efforts to cause the Underlying

 

-47-



--------------------------------------------------------------------------------



 



Obligors to enter into the contractual arrangements with Buyer and Seller that
are necessary in order to create a perfected security interest in favor of
Seller (for the joint benefit of both Seller and Buyer) in all such accounts,
including, without limitation, an Account Control Agreement in form and
substance reasonably acceptable to Buyer in its sole discretion.
(b) On or before April 2, 2010, Seller shall provide Buyer with evidence of the
delivery of executed copies of irrevocable direction notices, each in form and
substance acceptable to Buyer in its discretion, to all depository institutions
that maintain escrow accounts in connection with any Purchased Assets. On or
before April 30, 2010, Seller shall provide Buyer with copies of all such
irrevocable direction notices, countersigned by the related Mortgagors and the
related depository institutions.
(c) On or before May 2, 2010, Seller shall resolve, to Buyer’s satisfaction
determined in its discretion, all of the open items listed on the Custodian’s
exception report, a copy of which is attached hereto as Exhibit 8.16(c), which
evidence shall include, without limitation, (a) for all unrecorded documents,
the delivery to Buyer of either recorded copies or evidence that they have been
delivered for recording, and (b) for all newly filed UCC-1 financing statements,
the delivery to Buyer of recorded copies of the same, together with currently
dated and clean copies of new UCC searches at all related filing locations.
(d) On or before April 30, 2010, Seller shall provide Buyer with evidence
reasonably acceptable to Buyer that insurance coverage reasonably acceptable to
Buyer is currently in full force and effect in connection with the Underlying
Mortgage Loan commonly known as Constellation Place.
(e) On or before April 30, 2010, Seller shall provide Buyer with (i) a re-issued
original copy of the existing $5,000,000 Letter of Credit, originally issued by
U.S. Bank, National Association in connection with the Whole Loans commonly
known as the Lifetime Fitness loans, naming Seller as sole beneficiary and
containing a written acknowledgement from the issuing bank of Buyer’s security
interest therein, and (ii) issued original copies of the two (2) existing
Letters of Credit in the aggregate face amount of $2,960,313.66, originally
issued by Citibank, N.A., as re-issued by Wells Fargo Bank, National Association
in connection with the Whole Loans commonly known as the 301 Carlson Parkway
Loan and the 401 Carlson Parkway Loan, respectively in the face amounts of
$550,198.57 and $531,384.75, naming Seller as sole beneficiary and containing
written acknowledgements from the issuing bank of Buyer’s security interests
therein.
(f) On or before 5:00 PM on April 2, 2010, Seller shall deliver a fully
executed, currently dated and properly completed Compliance Certificate to
Buyer.
ARTICLE 9
SINGLE-PURPOSE ENTITY
Section 9.01 Covenants Applicable to Seller. Seller shall (a) own, and, other
than the Excluded Assets, has owned no assets, and shall not engage in any
business, other than the assets and transactions specifically contemplated by
this Agreement and any other

 

-48-



--------------------------------------------------------------------------------



 



Repurchase Document, (b) not incur any Indebtedness or other obligation, secured
or unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), other than (i) with respect to the Mortgage Loan Documents and
the Retained Interests, (ii) commitments to make loans which may become Eligible
Assets, and (iii) as otherwise permitted under this Agreement, (c) not make any
loans or advances to any Affiliate or third party and shall not acquire
obligations or securities of its Affiliates, in each case other than in
connection with the origination or acquisition of Assets for purchase under the
Repurchase Documents, (d) pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) only from its own assets,
(e) comply with the provisions of its Governing Documents, (f) do all things
necessary to observe organizational formalities and to preserve its existence,
and shall not amend, modify, waive provisions of or otherwise change its
Governing Documents in any material respect without the prior written approval
of Buyer, (g) maintain all of its books, records, financial statements and bank
accounts separate from those of its Affiliates (except that such financial
statements may be consolidated to the extent consolidation is required under
GAAP or as a matter of Requirements of Law; provided, that (i) appropriate
notation shall be made on such financial statements to indicate the separateness
of Seller from such Affiliate and to indicate that Seller’s assets and credit
are not available to satisfy the debts and other obligations of such Affiliate
or any other Person and (ii) such assets shall also be listed on Seller’s own
separate balance sheet) and file its own tax returns (except to the extent
consolidation is required or permitted under Requirements of Law), (h) be, and
at all times shall hold itself out to the public as, a legal entity separate and
distinct from any other entity (including any Affiliate), shall correct any
known misunderstanding regarding its status as a separate entity, shall conduct
business in its own name, and shall not identify itself or any of its Affiliates
as a division of the other, (i) maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations and shall remain Solvent,
(j) not engage in or suffer any change of Control, dissolution, winding up,
liquidation, consolidation or merger in whole or in part or convey or transfer
all or substantially all of its properties and assets to any Person (except as
contemplated herein), (k) not commingle its funds or other assets with those of
any Affiliate or any other Person and shall maintain its properties and assets
in such a manner that it would not be costly or difficult to identify, segregate
or ascertain its properties and assets from those of others, (l) maintain its
properties, assets and accounts separate from those of any Affiliate or any
other Person, (m) not hold itself out to be responsible for the debts or
obligations of any other Person, (n) not, without the prior unanimous written
consent of all of its Independent Directors, take any Insolvency Action,
(o) (i) have at all times at least one Independent Director, or such greater
number if necessary to comply with customary industry standards then-currently
applicable to bankruptcy remote entities, and (ii) provide Buyer with up-to-date
contact information for all Independent Director(s) and a copy of the agreement
pursuant to which each Independent Director consents to and serves as an
“Independent Director” for Seller, (p) the Governing Documents for Seller shall
provide (i) that Buyer be given at least two (2) Business Days prior notice of
the removal and/or replacement of the Independent Director, together with the
name and contact information of the replacement Independent Director and
evidence of the replacement’s satisfaction of the definition of Independent
Director and (ii) that the Independent Director of Seller shall not have any
fiduciary duty to anyone including the holders of the Equity Interest in Seller
and any Affiliates of Seller except Seller and the creditors of Seller with
respect to taking of, or otherwise voting on, the Insolvency Action; provided,
that the foregoing shall not

 

-49-



--------------------------------------------------------------------------------



 



eliminate the implied contractual covenant of good faith and fair dealing,
(q) not enter into any transaction with an Affiliate of Seller except on
commercially reasonable terms similar to those available to unaffiliated parties
in an arm’s-length transaction, (r) maintain a sufficient number of employees in
light of contemplated business operations, (s) use separate stationary, invoices
and checks bearing its own name, and (t) allocate fairly and reasonably any
overhead for shared office space and for services performed by an employee of an
affiliate, and (u) not pledge its assets to secure the obligations of any other
Person, and (v) not form, acquire or hold any Subsidiary or own any Equity
Interest in any other entity.
Section 9.02 Additional Covenants Applicable to Seller. (a) Seller (i) shall be
a Delaware limited liability company, (ii) shall have at least one Independent
Director or Independent Manager serving as manager of such company, (iii) shall
not take any Insolvency Action and shall not cause or permit the members or
managers of such entity to take any Insolvency Action, either with respect to
itself or, if the company is a Principal, with respect to Seller, in each case
unless all of its Independent Directors or Independent Managers then serving as
managers of the company shall have consented in writing to such action, and
(iv) shall have either (A) a member which owns no economic interest in the
company, has signed the company’s limited liability company agreement and has no
obligation to make capital contributions to the company, or (B) two natural
persons or one entity that is not a member of the company, that has signed its
limited liability company agreement and that, under the terms of such limited
liability company agreement becomes a member of the company immediately prior to
the resignation or dissolution of the last remaining member of the company.
ARTICLE 10
EVENTS OF DEFAULT AND REMEDIES
Section 10.01 Events of Default. Each of the following events shall be an “Event
of Default”:
(a) Seller fails to make a payment of (i) Repurchase Price (other than Price
Differential) when due, whether by acceleration or otherwise, (ii) Price
Differential when due, or (iii) any other amount (including all unpaid Margin
Deficits) when due, in each case under the Repurchase Documents;
(b) Seller fails to observe or perform in any material respect any other
Repurchase Obligation of Seller under the Repurchase Documents or the Mortgage
Loan Documents to which Seller is a party, and (except in the case of a failure
to perform or observe the Repurchase Obligations of Seller under Section 8.04
and 18.08(a)) such failure continues unremedied for five (5) Business Days after
the earlier of receipt of notice thereof from Buyer or the discovery of such
failure by Seller (or such longer period as agreed to by Buyer in its
discretion, not to exceed fifteen (15) days from the date of the underlying
breach, but only if such underlying breach is capable of being cured and so long
as Seller diligently and continuously takes all actions necessary to cure such
underlying breach);
(c) any Representation Breach (other than a breach of any of the representations
and warranties set forth on Schedules 1(a) and 1(b) hereto, which will not, in
and

 

-50-



--------------------------------------------------------------------------------



 



of themselves, be Events of Default) exists and continues unremedied for ten
(10) Business Days after the earlier of receipt of notice thereof from Buyer or
the discovery of such Representation Breach by Seller;
(d) Seller or Guarantor defaults beyond any applicable grace period in paying
any amount or performing any obligation under any Indebtedness, Guarantee
Obligation or Contractual Obligation with an outstanding amount of at least
$100,000 with respect to Seller, or $25,000,000 with respect to Guarantor, and
the effect of such default is to permit the acceleration thereof (regardless of
whether such default is waived or such acceleration occurs);
(e) Seller or Guarantor defaults beyond any applicable grace period in paying
any amount or performing any obligation due to Buyer or any Affiliate of Buyer
under any other financing, hedging, security or other agreement between Seller
or Guarantor and Buyer or any Affiliate of Buyer;
(f) an Insolvency Event occurs with respect to Seller, any Intermediate Starwood
Entity or Guarantor;
(g) a Change of Control occurs with respect to Seller, Manager, any Intermediate
Starwood Entity or Guarantor, without the prior written consent of Buyer, not to
be unreasonably withheld;
(h) a final judgment or judgments for the payment of money in excess of $100,000
with respect to Seller, or $25,000,000 with respect to Guarantor, in each case
in the aggregate and in each case that is not insured against is entered against
Seller or Guarantor by one or more Governmental Authorities and the same is not
satisfied, discharged (or provision has not been made for such discharge) or
bonded, or a stay of execution thereof has not been procured, within thirty
(30) days from the date of entry thereof;
(i) a Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of Seller, (ii) displace the management of Seller or curtail its
authority in the conduct of the business of Seller, or (iii) terminate the
activities of Seller as contemplated by the Repurchase Documents;
(j) Seller, any Intermediate Starwood Entity or Guarantor admits in writing that
it is not Solvent or is not able to perform any of its Repurchase Obligations,
Contractual Obligations, Guarantee Obligations, Capital Lease Obligations or
Off-Balance Sheet Obligations;
(k) any provision of the Repurchase Documents, any right or remedy of Buyer or
obligation, covenant, agreement or duty of Seller thereunder, or any Lien,
security interest or control granted under or in connection with the Repurchase
Documents or Purchased Assets terminates, is declared null and void, ceases to
be valid and effective, ceases to be the legal, valid, binding and enforceable
obligation of Seller or any other Person, or the validity, effectiveness,
binding nature or enforceability thereof is contested, challenged, denied or
repudiated by Seller or any other Person, in each case directly, indirectly, in
whole or in part, except that, Seller have a period of three (3) Business Days
from the date of each such violation

 

-51-



--------------------------------------------------------------------------------



 



to either repurchase the related Purchased Asset from Buyer pursuant to
Section 3.05 or cure the related breach, as such cure is determined by Buyer in
its discretion;
(l) Buyer ceases for any reason to have a valid and perfected first priority
security interest in any Purchased Asset except that, Seller have a period of
three (3) Business Days from the date of each such violation to cure the related
breach, as such cure is determined by Buyer in its discretion;
(m) Seller, any Intermediate Starwood Entity or Guarantor is required to
register as an “investment company” (as defined in the 40 Act) or the
arrangements contemplated by the Repurchase Documents shall require registration
of Seller, Manager, any Intermediate Starwood Entity or Guarantor as an
“investment company”;
(n) Seller engages in any conduct or action where Buyer’s prior consent is
required by any Repurchase Document and Seller fails to obtain such consent;
(o) Seller, Sub-Servicer, Guarantor, Manager, any Intermediate Starwood Entity
or any other Person or, due to the action or inaction of any of the foregoing,
(but not merely as a result of the unprompted failure by any Underlying Obligor
to make a payment under a Purchased Asset) any Underlying Obligor or any other
Person fails to deposit to the Servicing Agreement Account or the Collection
Account all Income and other amounts as required by Section 5.01 and other
provisions of this Agreement within two (2) Business Days of when due;
(p) Guarantor’s audited annual financial statements or the notes thereto or
other opinions or conclusions stated therein are qualified or limited by
reference to the status of Guarantor as a “going concern” or a reference of
similar import, other than a qualification or limitation expressly related to
Buyer’s rights in the Purchased Assets;
(q) Guarantor fails (i) to qualify as a REIT (without giving any effect to any
cure or corrective periods or allowances), or (ii) to continue to be entitled to
a dividend paid deduction under Section 857 of the Code with respect to
dividends paid by it with respect to each taxable year for which it claims a
deduction on its Form 1120- REIT filed with the United States Internal Revenue
Service for such year, or the entering into by Guarantor of “prohibited
transactions” as defined in Sections 857(b)(6)(B)(iii) of the Code (taking into
account Sections 857(b)(6)(C), 857(b)(6)(D) and 857(b)(6)(E) of the Code) or
(iii) to satisfy any of the income or asset tests required to be satisfied by a
REIT;
(r) Guarantor breaches any of the obligations, terms or conditions set forth in
the Guarantee Agreement and such breach remains uncured for at least three
(3) Business Days; or
(s) Any Material Modification is made to any Purchased Asset or any Mortgage
Loan Document without the prior written consent of Buyer.
Section 10.02 Remedies of Buyer as Owner of the Purchased Assets. If an Event of
Default exists, at the option of Buyer, exercised by notice to Seller (which
option shall be deemed to be exercised, even if no notice is given,
automatically and immediately upon the occurrence of an Event of Default under
Section 10.01(f)), the Repurchase Date for all Purchased

 

-52-



--------------------------------------------------------------------------------



 



Assets shall be deemed automatically and immediately to occur (the date on which
such option is exercised or deemed to be exercised, the “Accelerated Repurchase
Date”). If Buyer exercises or is deemed to have exercised the foregoing option:
(a) All Repurchase Obligations shall become immediately due and payable on and
as of the Accelerated Repurchase Date.
(b) All amounts in the Collection Account and/or the Servicing Agreement Account
and all Income paid after the Accelerated Repurchase Date shall be retained by
Buyer and applied in accordance with Article 5.
(c) Buyer may complete any assignments, allonges, endorsements, powers or other
documents or instruments executed in blank and otherwise obtain physical
possession of all Mortgage Loan Documents and other instruments, certificates
and documents then held by Custodian under the Custodial Agreement. Buyer may
obtain physical possession of all Servicing Files, Servicing Agreements and
other files and records of Seller, Servicer or Sub-Servicer. Seller shall
deliver to Buyer such assignments and other documents with respect thereto as
Buyer shall request.
(d) Buyer may in its discretion immediately, at any time and from time to time,
exercise either of the following remedies with respect to any or all of the
Purchased Assets: (i)  sell such Purchased Assets on a servicing-released basis
in a recognized market and by means of a public or private sale at such price or
prices as Buyer accepts in its discretion, and apply the net proceeds thereof in
accordance with Article 5, or (ii) retain such Purchased Assets and give Seller
credit against the Repurchase Price for such Purchased Assets (or if the amount
of such credit exceeds the Repurchase Price for such Purchased Assets, to other
Repurchase Obligations due and any other amounts then owing to Buyer by any
other Person pursuant to any Repurchase Document, in such order and in such
amounts as determined by Buyer in its discretion), in an amount equal to the
market value of such Purchased Assets. Until such time as Buyer exercises either
such remedy with respect to a Purchased Asset, Buyer may hold such Purchased
Asset for its own account and retain all Income with respect thereto.
(e) The Parties agree that the Purchased Assets are of such a nature that they
may decline rapidly in value, and may not have a ready or liquid market.
Accordingly, Buyer shall not be required to sell more than one Purchased Asset
on a particular Business Day, to the same purchaser or in the same manner. Buyer
may determine in its discretion whether, when and in what manner a Purchased
Asset shall be sold, it being agreed that both a good faith public and a good
faith private sale shall be deemed to be commercially reasonable. Except as
expressly required herein or in the other Repurchase Documents, Buyer shall not
be required to give notice to Seller or any other Person prior to exercising any
remedy in respect of an Event of Default. If no prior notice is given, Buyer
shall give notice to Seller of the remedies exercised by Buyer promptly
thereafter. Buyer shall act in good faith in exercising its rights and remedies
under this Article 10.
(f) Seller shall be liable to Buyer for (i) any amount by which the Repurchase
Obligations due to Buyer exceed the aggregate of the net proceeds and credits
referred to in the preceding clause (d), (ii) the amount of all actual
out-of-pocket expenses, including reasonable

 

-53-



--------------------------------------------------------------------------------



 



legal fees and expenses, actually incurred by Buyer in connection with or as a
consequence of an Event of Default, (iii) any costs and losses payable under
Section 12.03, and (iv) any other actual loss, damage, cost or expense resulting
from the occurrence of an Event of Default.
(g) Buyer shall be entitled to an injunction, an order of specific performance
or other equitable relief to compel Seller to fulfill any of its obligations as
set forth in the Repurchase Documents, including this Article 10, if Seller
fails or refuses to perform its obligations as set forth herein or therein.
(h) Seller hereby appoints Buyer as attorney-in-fact of Seller for purposes of
carrying out the Repurchase Documents, including executing, endorsing and
recording any instruments or documents and taking any other actions that Buyer
deems necessary or advisable to accomplish such purposes, which appointment is
coupled with an interest and is irrevocable.
(i) Buyer may, without prior notice to Seller, exercise any or all of its
set-off rights including those set forth in Section 18.17. This Section 10.02(i)
shall be without prejudice and in addition to any right of set-off, combination
of accounts, Lien or other rights to which any Party is at any time otherwise
entitled.
(j) All rights and remedies of Buyer under the Repurchase Documents, including
those set forth in Section 18.17, are cumulative and not exclusive of any other
rights or remedies which Buyer may have and may be exercised at any time when an
Event of Default exists. Such rights and remedies may be enforced without prior
judicial process or hearing. Seller agrees that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s-length. Seller hereby expressly waives
any defenses Seller might have to require Buyer to enforce its rights by
judicial process or otherwise arising from the use of nonjudicial process,
disposition of any or all of the Purchased Assets, or any other election of
remedies.
ARTICLE 11
SECURITY INTEREST
Section 11.01 Grant. Buyer and Seller intend that all Transactions shall be
sales to Buyer of the Purchased Assets and not loans from Buyer to Seller
secured by the Purchased Assets. However, to preserve and protect Buyer’s rights
with respect to the Purchased Assets and under the Repurchase Documents in the
event that any Governmental Authority recharacterizes the Transactions as other
than sales, and as security for Seller’s performance of the Repurchase
Obligations, Seller hereby grants to Buyer a Lien on and security interest in
all of the right, title and interest of Seller in, to and under the Purchased
Assets (which for this purpose shall be deemed to include the items described in
the proviso in the definition thereof), and the transfers of the Purchased
Assets to Buyer shall be deemed to constitute and confirm such grant, to secure
the payment and performance of the Repurchase Obligations (including the
obligation of Seller to pay the Repurchase Price, or if the Transactions are
recharacterized as loans, to repay such loans for the Repurchase Price).

 

-54-



--------------------------------------------------------------------------------



 



Section 11.02 Effect of Grant. If any circumstance described in Section 11.01
occurs, (a) this Agreement shall also be deemed to be a security agreement as
defined in the UCC, (b) Buyer shall have all of the rights and remedies provided
to a secured party by Requirements of Law (including the rights and remedies of
a secured party under the UCC and the right to set off any mutual debt and
claim) and under any other agreement between Buyer and Seller, (c) without
limiting the generality of the foregoing, Buyer shall be entitled to set off the
proceeds of the liquidation of the Purchased Assets against all of the
Repurchase Obligations, without prejudice to Buyer’s right to recover any
deficiency, (d) the possession by Buyer or any of its agents, including
Custodian, of the Mortgage Loan Documents, the Purchased Assets and such other
items of property as constitute instruments, money, negotiable documents,
securities or chattel paper shall be deemed to be possession by the secured
party for purposes of perfecting such security interest under the UCC and
Requirements of Law, and (e) notifications to Persons (other than Buyer) holding
such property, and acknowledgments, receipts or confirmations from Persons
(other than Buyer) holding such property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from, securities intermediaries,
bailees or agents (as applicable) of the secured party for the purpose of
perfecting such security interest under the UCC and Requirements of Law. The
security interest of Buyer granted herein shall be, and Seller hereby represents
and warrants to Buyer that it is, a first priority perfected security interest.
For the avoidance of doubt, (i) each Purchased Asset secures the Repurchase
Obligations of Seller with respect to all other Transactions and all other
Purchased Assets, including any Purchased Assets that are junior in priority to
the Purchased Asset in question, and (B) if an Event of Default exists, no
Purchased Asset will be released from Buyer’s Lien or transferred to Seller
until the Repurchase Obligations are indefeasibly paid in full provided,
however, notwithstanding the foregoing, Buyer shall be required to release its
Lien on any Purchased Asset in the event of a repayment in full by the
underlying borrower of any Mortgage Loan or Junior Interest and Seller’s payment
of the Repurchase Price with respect to such Purchased Asset in accordance with
Section 3.05. Notwithstanding the foregoing, the Repurchase Obligations shall be
full recourse to Seller.
Section 11.03 Seller to Remain Liable. The parties agree that the grant of a
security interest under this Article 11 shall not constitute or result in the
creation or assumption by Buyer of any Retained Interest or other obligation of
Seller or any other Person in connection with any Purchased Asset, whether or
not Buyer exercises any right with respect thereto. Seller shall remain liable
under the Purchased Assets and Mortgage Loan Documents to perform all of
Seller’s duties and obligations thereunder to the same extent as if the
Repurchase Documents had not been executed.
Section 11.04 Waiver of Certain Laws. Seller agrees, to the extent permitted by
Requirements of Law, that neither it nor anyone claiming through or under it
will set up, claim or seek to take advantage of any appraisement, valuation,
stay, extension or redemption law now or hereafter in force in any locality
where any Purchased Assets may be situated in order to prevent, hinder or delay
the enforcement or foreclosure of this Agreement, or the absolute sale of any of
the Purchased Assets, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and Seller, for itself
and all who may at any time claim through or under it, hereby waives, to the
full extent that it may be lawful so to do, the benefit of all such laws and any
and all right to have any of the properties or assets constituting the Purchased
Assets marshaled upon any such sale, and agrees that Buyer or any court having

 

-55-



--------------------------------------------------------------------------------



 



jurisdiction to foreclose the security interests granted in this Agreement may
sell the Purchased Assets as an entirety or in such parcels as Buyer or such
court may determine.
ARTICLE 12
INCREASED COSTS; CAPITAL ADEQUACY
Section 12.01 Market Disruption. If prior to any Pricing Period, Buyer
determines that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Pricing Period, Buyer shall give prompt notice thereof to Seller, whereupon
the Pricing Rate for such Pricing Period, and for all subsequent Pricing Periods
until such notice has been withdrawn by Buyer, shall be the Alternative Rate.
Section 12.02 Illegality. If the adoption of or any change in any Requirements
of Law or in the interpretation or application thereof after the date hereof
shall make it unlawful for Buyer to effect or continue Transactions as
contemplated by the Repurchase Documents, (a) any commitment of Buyer hereunder
to enter into new Transactions shall be terminated and the Funding Expiration
Date shall be deemed to have occurred, (b) the Pricing Rate shall be converted
automatically to the Alternative Rate on the last day of the then current
Pricing Period or within such earlier period as may be required by Requirements
of Law, and (c) if required by such adoption or change, the Maturity Date shall
be deemed to have occurred.
Section 12.03 Breakfunding. Seller shall indemnify Buyer and hold Buyer harmless
from any loss, cost or expense (including legal fees and expenses) which Buyer
may sustain or incur arising from (a) the failure by Seller to terminate any
Transaction after Seller has given a notice of termination pursuant to
Section 3.05, (b) any payment to Buyer on account of the outstanding Repurchase
Price, including a payment made pursuant to Section 3.05 but excluding a payment
made pursuant to Section 5.02, on any day other than a Remittance Date (based on
the assumption that Buyer funded its commitment with respect to the Transaction
in the London Interbank Eurodollar market and using any reasonable attribution
or averaging methods which Buyer deems appropriate and practical) (upon request,
Buyer shall provide Seller with notice of the underlying calculation
methodology), (c) any failure by Seller to sell Eligible Assets to Buyer after
Seller has notified Buyer of a proposed Transaction and Buyer has agreed to
purchase such Eligible Assets in accordance with this Agreement, or (d) any
conversion of the Pricing Rate to the Alternative Rate because the LIBO Rate is
not available for any reason on a day which is not the last day of the then
current Pricing Period. Notwithstanding the foregoing, in no event shall any
amounts be payable under this Section 12.03 in connection with any voluntary and
contractually permissible repurchase by Seller of a Purchased Asset from Buyer.
Section 12.04 Increased Costs. If the adoption of or any change in any
Requirements of Law or in the interpretation or application thereof by any
Governmental Authority or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority having jurisdiction over Buyer made after the date of
this Agreement (a) shall subject Buyer to any tax of any kind whatsoever with
respect to the Repurchase Documents, any Purchased Asset or any Transaction, or
change the basis of taxation of payments to Buyer in respect thereof (except for
income taxes and any

 

-56-



--------------------------------------------------------------------------------



 



changes in the rate of tax on Buyer’s overall net income), (b) shall impose,
modify or hold applicable any reserve, special deposit, compulsory loan or
similar requirement against assets held by, deposits or other liabilities in or
for the account of, advances, loans or other extensions of credit by, or any
other acquisition of funds by, any office of Buyer, or (c) shall impose on Buyer
any other condition; and the result of any of the preceding clauses (a), (b) and
(c) is to increase the cost to Buyer, by an amount which Buyer deems to be
material, of entering into, continuing or maintaining Transactions, or to reduce
any amount receivable under the Repurchase Documents in respect thereof, then,
in any such case, Seller shall pay to Buyer such additional amount or amounts as
reasonably necessary to fully compensate Buyer for such increased cost or
reduced amount receivable.
Section 12.05 Capital Adequacy. If Buyer determines that the adoption of or any
change in any Requirements of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Buyer or any corporation
Controlling Buyer with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
after the date of this Agreement has or shall have the effect of reducing the
rate of return on Buyer’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which Buyer or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration Buyer’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by Buyer in its discretion to be material, then,
in any such case, Seller shall pay to Buyer such additional amount or amounts as
reasonably necessary to fully compensate Buyer for such reduction.
Section 12.06 Withholding Taxes. (a) All payments made by Seller to Buyer or any
other Indemnified Person under the Repurchase Documents and by Underlying
Obligors with respect to the Purchased Assets shall be made free and clear of
and without deduction or withholding for or on account of any taxes. If any
taxes are required to be withheld from any amounts payable to Buyer and/or any
other Indemnified Person, then the amount payable to such Person will be
increased (such increase, the “Additional Amount”) such that every net payment
made under this Agreement after withholding for or on account of any taxes
(including any taxes on such increase) is not less than the amount that would
have been paid absent such deduction or withholding provided, however, that
Seller shall not be required to pay any Additional Amount to Buyer, any Eligible
Assignee or any other Person that is not organized under the laws of the United
States or any state thereof if Buyer or such Person fails to comply with
Section 12.06(b). The foregoing obligation to pay Additional Amounts, however,
will not apply with respect to net income or franchise taxes imposed on Buyer
and/or any other Indemnified Person, with respect to payments required to be
made by Seller under the Repurchase Documents, by a taxing jurisdiction in which
Buyer and/or any other Indemnified Person is organized, conducts business or is
paying taxes (as the case may be). Promptly after Seller pays any taxes referred
to in this Section 12.06, Seller will send Buyer appropriate evidence of such
payment.
(b) If a Person acquires any of the rights and obligations of Buyer as an
Eligible Assignee under this Agreement, and such Person is not organized under
the laws of the United States, any state thereof or the District of Columbia (a
“Non-U.S. Person”), such Non-U.S. Person shall deliver to Seller on or before
the date on which such Person becomes a party to this Agreement, two duly
completed and executed copies of, as applicable, IRS Form W-8BEN or IRS Form
W-8ECI or any successor forms thereto designated as such by the IRS. If the Non-

 

-57-



--------------------------------------------------------------------------------



 



U.S. Person is eligible for and wishes to claim exemption from or reduction in
U.S. federal withholding tax through benefit of a treaty, such Person shall
deliver a Form W-8ECI. If the Non-U.S. Person is eligible for and wishes to
claim exemption from U.S. federal withholding tax under Section 871(h) or
Section 881(c) of the Code with respect to payments of “portfolio interest,”
such Person shall deliver both the Form W-8BEN and a statement certifying that
such Person is not a bank, a “10 percent shareholder” or a “controlled foreign
corporation” within the meaning of Section 881(c)(3) of the Code. If any
previously delivered form or statement becomes inaccurate with respect to the
Non-U.S. Person that delivered it, the Non-U.S. Person shall promptly notify
Seller of this fact.
Section 12.07 Payment and Survival of Obligations. Buyer may at any time send
Seller a notice showing the calculation of any amounts payable pursuant to this
Article 12, and Seller shall pay such amounts to Buyer within ten (10) Business
Days after Seller receives such notice. The obligations of Seller under this
Article 12 shall apply to Eligible Assignees and Participants and survive the
termination of the Repurchase Documents.
ARTICLE 13
INDEMNITY AND EXPENSES
Section 13.01 Indemnity.
(a) Seller shall release, defend, indemnify and hold harmless Buyer, Affiliates
of Buyer and its and their respective officers, directors, shareholders,
partners, members, owners, employees, agents, attorneys, Affiliates and advisors
(each an “Indemnified Person” and collectively the “Indemnified Persons”), on a
net after-tax basis, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, taxes (other than income
taxes of Buyer), fees, costs, expenses (including legal fees and expenses),
penalties or fines of any kind that may be imposed on, incurred by or asserted
against such Indemnified Person (collectively, the “Indemnified Amounts”) in any
way relating to, arising out of or resulting from or in connection with (i) the
Repurchase Documents, the Mortgage Loan Documents, the Purchased Assets, the
Transactions, any Underlying Mortgaged Property or related property, or any
action taken or omitted to be taken by any Indemnified Person in connection with
or under any of the foregoing, or any transaction contemplated hereby or
thereby, or any amendment, supplement or modification of, or any waiver or
consent under or in respect of any Repurchase Document or Transaction, (ii) any
claims, actions or damages by an Underlying Obligor or lessee with respect to a
Purchased Asset, (iii) any violation or alleged violation of, non–compliance
with or liability under any Requirements of Law, (iv) ownership of, Liens on,
security interests in or the exercise of rights or remedies under any of the
items referred to in the preceding clause (i), (v) any accident, injury to or
death of any person or loss of or damage to property occurring in, on or about
any Underlying Mortgaged Property or on the adjoining sidewalks, curbs, parking
areas, streets or ways, (vi) any use, nonuse or condition in, on or about, or
possession, alteration, repair, operation, maintenance or management of, any
Underlying Mortgaged Property or on the adjoining sidewalks, curbs, parking
areas, streets or ways, (vii) any failure by Seller to perform or comply with
any Repurchase Document, Mortgage Loan Document or Purchased Asset,
(viii) performance of any labor or services or the furnishing of any materials
or other property in respect of any Underlying Mortgaged Property or Purchased

 

-58-



--------------------------------------------------------------------------------



 



Asset, (ix) any claim by brokers, finders or similar Persons claiming to be
entitled to a commission in connection with any lease or other transaction
involving any Repurchase Document, Purchased Asset or Underlying Mortgaged
Property, (x) any taxes attributable to the execution, delivery, filing or
recording of any Repurchase Document, Mortgage Loan Document or any memorandum
of any of the foregoing, (xi) any Lien or claim arising on or against any
Purchased Asset or related Underlying Mortgaged Property under any Requirements
of Law or any liability asserted against Buyer or any Indemnified Person with
respect thereto, (xii) (1) a past, present or future violation or alleged
violation of any Environmental Laws in connection with any property or Mortgaged
Property by any Person or other source, whether related or unrelated to Seller
or any Underlying Obligor, (2) any presence of any Materials of Environmental
Concern in, on, within, above, under, near, affecting or emanating from any
Underlying Mortgaged Property, (3) the failure to timely perform any Remedial
Work, (4) any past, present or future activity by any Person or other source,
whether related or unrelated to Seller or any Underlying Obligor in connection
with any actual, proposed or threatened use, treatment, storage, holding,
existence, disposition or other release, generation, production, manufacturing,
processing, refining, control, management, abatement, removal, handling,
transfer or transportation to or from any Underlying Mortgaged Property of any
Materials of Environmental Concern at any time located in, under, on, above or
affecting any Underlying Mortgaged Property, (5) any past, present or future
actual Release (whether intentional or unintentional, direct or indirect,
foreseeable or unforeseeable) to, from, on, within, in, under, near or affecting
any Underlying Mortgaged Property by any Person or other source, whether related
or unrelated to Seller or any Underlying Obligor, (6) the imposition, recording
or filing or the threatened imposition, recording or filing of any Lien on any
Underlying Mortgaged Property with regard to, or as a result of, any Materials
of Environmental Concern or pursuant to any Environmental Law, or (7) any
misrepresentation or failure to perform any obligations pursuant to any
Repurchase Document or Mortgage Loan Document relating to environmental matters
in any way, (xiii) the Term Sheet or any business communications or dealings
between the Parties relating thereto, or (xiv) Seller’s conduct, activities,
actions and/or inactions in connection with, relating to or arising out of any
of the foregoing clauses of this Section 13.01, that, in each case, results from
anything whatsoever other than any Indemnified Person’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction pursuant
to a final, non–appealable judgment. In any suit, proceeding or action brought
by an Indemnified Person in connection with any Purchased Asset for any sum
owing thereunder, or to enforce any provisions of any Purchased Asset, Seller
shall defend, indemnify and hold such Indemnified Person harmless from and
against all expense, loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor or Underlying Obligor arising out of a breach by Seller of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to or in favor of such account debtor or Underlying Obligor from
Seller. In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 13.01 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by
Seller, an Indemnified Person or any other Person or any Indemnified Person is
otherwise a party thereto and whether or not any Transaction is entered into.
(b) If for any reason the indemnification provided in this Section 13.01 is
unavailable to the Indemnified Person or is insufficient to hold an Indemnified
Person harmless, even though such Indemnified Person is entitled to
indemnification under the express terms

 

-59-



--------------------------------------------------------------------------------



 



thereof, then Seller shall contribute to the amount paid or payable by such
Indemnified Person as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative benefits received by such
Indemnified Person on the one hand and Seller on the other hand, the relative
fault of such Indemnified Person, and any other relevant equitable
considerations.
(c) An Indemnified Person may at any time send Seller a notice showing the
calculation of Indemnified Amounts, and Seller shall pay such Indemnified
Amounts to such Indemnified Person within ten (10) Business Days after Seller
receives such notice. The obligations of Seller under this Section 13.01 shall
apply to Eligible Assignees and Participants and survive the termination of this
Agreement.
Section 13.02 Expenses. Seller shall promptly on demand pay to or as directed by
Buyer all third-party out-of-pocket costs and expenses (including legal,
accounting and advisory fees and expenses) incurred by Buyer in connection with
(a) the development, evaluation, preparation, negotiation, execution,
consummation, delivery and administration of, and any amendment, supplement or
modification to, or extension, renewal or waiver of, the Repurchase Documents
and the Transactions, (b) any Asset or Purchased Asset, including due diligence,
inspection, testing, review, recording, registration, travel custody, care,
insurance or preservation, with the total amount of all such reimbursable costs
and expenses otherwise due under this clause (b) not to exceed $50,000 per
calendar year, (c) the enforcement of the Repurchase Documents or the payment or
performance by Seller of any Repurchase Obligations, and (d) any actual or
attempted sale, exchange, enforcement, collection, compromise or settlement
relating to the Purchased Assets.
ARTICLE 14
INTENT
Section 14.01 The Parties intend (a) for each Transaction to qualify for the
safe harbor treatment provided by the Bankruptcy Code and for Buyer to be
entitled to all of the rights, benefits and protections afforded to Persons
under the Bankruptcy Code with respect to a “repurchase agreement” as defined in
Section 91(47) of the Bankruptcy Code and a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and that payments under this Agreement are
deemed “margin payments” or “settlement payments,” as defined in Section 91 of
the Bankruptcy Code, (b) for the grant of a security interest set forth in
Article 11 to also be a “securities contract” as defined in
Section 741(7)(A)(xi) of the Bankruptcy Code and a “repurchase agreement” as
that term is defined in Section 91(47)(A)(v) of the Bankruptcy Code, and
(c) that Buyer (for so long as Buyer is a “financial institution,” “financial
participant” or other entity listed in Section 555, 559 or 362(b)(6) of the
Bankruptcy Code) shall be entitled to the “safe harbor” benefits and protections
afforded under the Bankruptcy Code with respect to a “repurchase agreement” and
a “securities contract,” including (x) the rights, set forth in Article 10 and
in Section 555, 559 and 561 of the Bankruptcy Code, to liquidate the Purchased
Assets and terminate this Agreement, and (y) the right to offset or net out as
set forth in Article 10 and Section 18.17 and in Section 362(b)(6) of the
Bankruptcy Code.

 

-60-



--------------------------------------------------------------------------------



 



Section 14.02 The Parties acknowledge and agree that (a) Buyer’s right to
liquidate Purchased Assets delivered to it in connection with Transactions
hereunder or to exercise any other remedies pursuant to Articles 10 and 11 and
as otherwise provided in the Repurchase Documents is a contractual right to
liquidate such Transactions as described in Section 555, 559 and 561 of the
Bankruptcy Code.
Section 14.03 The Parties acknowledge and agree that if a Party is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).
Section 14.04 The Parties acknowledge and agree that this Agreement constitutes
a “netting contract” as defined in and subject to Title IV of the Federal
Deposit Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each
payment entitlement and payment obligation under any Transaction shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation,” respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).
Section 14.05 The Parties expressly represent, warrant, acknowledge and agree
that this Agreement constitutes a “master netting agreement” as defined in
Section 91(38A) of the Bankruptcy Code.
ARTICLE 15
DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS
The Parties acknowledge that they have been advised and understand that:
(a) in the case of Transactions in which one of the Parties is a broker or
dealer registered with the Securities and Exchange Commission under Section 14
of the Securities Exchange Act of 1934, the Securities Investor Protection
Corporation has taken the position that the provisions of the Securities
Investor Protection Act of 1970 do not protect the other Party with respect to
any Transaction;
(b) in the case of Transactions in which one of the Parties is a government
securities broker or a government securities dealer registered with the
Securities and Exchange Commission under Section 14C of the Securities Exchange
Act of 1934, the Securities Investor Protection Act of 1970 will not provide
protection to the other Party with respect to any Transaction;
(c) in the case of Transactions in which one of the Parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
are not a deposit and therefore are not insured by the Federal Deposit Insurance
Corporation or the National Credit Union Share Insurance Fund, as applicable;
and

 

-61-



--------------------------------------------------------------------------------



 



(d) in the case of Transactions in which one of the Parties is an “insured
depository institution” as that term is defined in Section 1813(c)(2) of Title
12 of the United States Code, funds held by the financial institution pursuant
to a Transaction are not a deposit and therefore are not insured by the Federal
Deposit Insurance Corporation, the Savings Association Insurance Fund or the
Bank Insurance Fund, as applicable.
ARTICLE 16
NO RELIANCE
Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:
(a) It is not relying (for purposes of making any investment decision or
otherwise) on any advice, counsel or representations (whether written or oral)
of the other Party, other than the representations expressly set forth in the
Repurchase Documents;
(b) It has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based on its own
judgment and on any advice from such advisors as it has deemed necessary and not
on any view expressed by the other Party;
(c) It is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Repurchase
Documents and each Transaction and is capable of assuming and willing to assume
(financially and otherwise) those risks;
(d) It is entering into the Repurchase Documents and each Transaction for the
purposes of managing its borrowings or investments or hedging its underlying
assets or liabilities and not for purposes of speculation;
(e) It is not acting as a fiduciary or financial, investment or commodity
trading advisor for the other Party and has not given the other Party (directly
or indirectly through any other Person) any assurance, guaranty or
representation whatsoever as to the merits (either legal, regulatory, tax,
business, investment, financial accounting or otherwise) of the Repurchase
Documents or any Transaction; and
(f) No partnership or joint venture exists or will exist as a result of the
Transactions or entering into and performing the Repurchase Documents.
ARTICLE 17
SERVICING
This Article 17 shall apply to all Purchased Assets.

 

-62-



--------------------------------------------------------------------------------



 



Section 17.01 Servicing Rights. The terms and provisions governing Servicing
Rights under Section 17.01 are set forth in the Fee and Pricing Letter, and are
hereby incorporated by reference.
Section 17.02 Accounts Related to Purchased Assets. All accounts directly
related to the Purchased Assets shall be maintained at institutions in
accordance with and pursuant to the terms and conditions of the existing
agreements including, without limitation, this Agreement; provided, however,
that if any institution in which such accounts are currently held is not
reasonably acceptable to Buyer, then at Buyer’s request, Seller shall cause the
Underlying Obligor to enter into the contractual arrangements with Buyer and
Seller that are necessary in order to create a perfected security interest in
favor of Buyer in all such accounts, including, without limitation, an Account
Control Agreement in form and substance reasonably acceptable to Buyer in its
sole discretion. Section 17.03 Servicing Reports. Seller shall deliver and cause
Sub-Servicer to deliver to Buyer and Custodian a monthly remittance report on or
before the 15th day of each month containing servicing information, including
those fields reasonably requested by Buyer from time to time, on an
asset-by-asset and in the aggregate, with respect to the Purchased Assets for
the month (or any portion thereof) before the date of such report.
ARTICLE 18
MISCELLANEOUS
Section 18.01 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
Section 18.02 Submission to Jurisdiction; Service of Process. Each Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to the Repurchase Documents, or for
recognition or enforcement of any judgment, and each Party irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such State court or, to the fullest
extent permitted by applicable law, in such Federal court. Each Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or the other Repurchase
Documents shall affect any right that Buyer may otherwise have to bring any
action or proceeding arising out of or relating to the Repurchase Documents
against Seller or its properties in the courts of any jurisdiction. Each Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Requirements of Law, any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising out of or relating to the
Repurchase Documents in any court referred to above, and the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. Each Party irrevocably consents to service of process in the manner
provided for notices in Section 18.12. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

 

-63-



--------------------------------------------------------------------------------



 



Section 18.03 IMPORTANT WAIVERS.
(a) SELLER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO
ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR
PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY INDEMNIFIED PERSON.
(b) TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE REPURCHASE
DOCUMENTS, THE PURCHASED ASSETS, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF
CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF
EITHER PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. INSTEAD,
ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A
JURY.
(c) TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, SELLER HEREBY WAIVES ANY
RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY INDEMNIFIED
PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED DAMAGES ARE BASED ON STATUTE,
CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL THEORY, WHETHER THE LIKELIHOOD OF
SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE FORM OF THE CLAIM OF ACTION,
INCLUDING ANY CLAIM OR ACTION ALLEGING GROSS NEGLIGENCE, RECKLESS DISREGARD,
WILLFUL OR WONTON MISCONDUCT, FAILURE TO EXERCISE REASONABLE CARE OR FAILURE TO
ACT IN GOOD FAITH. NO INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH ANY REPURCHASE DOCUMENT OR THE
TRANSACTIONS.
(d) SELLER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BUYER OR AN
INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BUYER OR AN
INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY OF THE WAIVERS IN THIS SECTION
18.03 IN THE EVENT OF LITIGATION OR OTHER CIRCUMSTANCES. THE SCOPE OF SUCH
WAIVERS IS INTENDED TO BE ALL–ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE REPURCHASE
DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.

 

-64-



--------------------------------------------------------------------------------



 



(e) EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION 18.03 ARE A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE REPURCHASE DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS. EACH PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED SUCH
WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL AND OTHER RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
(f) THE WAIVERS IN THIS SECTION 18.03 ARE IRREVOCABLE, MEANING THAT THEY MAY NOT
BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY OF THE REPURCHASE DOCUMENTS. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
(g) THE PROVISIONS OF THIS SECTION 18.03 SHALL SURVIVE TERMINATION OF THE
REPURCHASE DOCUMENTS AND THE PAYMENT IN FULL OF THE OBLIGATIONS.
Section 18.04 Integration. The Repurchase Documents supersede and integrate all
previous negotiations, contracts, agreements and understandings (whether written
or oral) between the Parties relating to a sale and repurchase of Purchased
Assets and the other matters addressed by the Repurchase Documents, and contain
the entire final agreement of the Parties relating to the subject matter
thereof.
Section 18.05 Single Agreement. Seller agrees that (a) each Transaction is in
consideration of and in reliance on the fact that all Transactions constitute a
single business and contractual relationship, and that each Transaction has been
entered into in consideration of the other Transactions, (b) a default by it in
the payment or performance of any its obligations under a Transaction shall
constitute a default by it with respect to all Transactions, (c) Buyer may set
off claims and apply properties and assets held by or on behalf of Buyer with
respect to any Transaction against the Repurchase Obligations owing to Buyer
with respect to other Transactions, and (d) payments, deliveries and other
transfers made by or on behalf of Seller with respect to any Transaction shall
be deemed to have been made in consideration of payments, deliveries and other
transfers with respect to all Transactions, and the obligations of Seller to
make any such payments, deliveries and other transfers may be applied against
each other and netted.
Section 18.06 Use of Employee Plan Assets. No assets of an employee benefit plan
subject to any provision of ERISA shall be used by either Party in a
Transaction.
Section 18.07 Survival and Benefit of Seller’s Agreements. The Repurchase
Documents and all Transactions shall be binding on and shall inure to the
benefit of the Parties and their successors and permitted assigns. All of
Seller’s representations, warranties, agreements and indemnities in the
Repurchase Documents shall survive the termination of the

 

-65-



--------------------------------------------------------------------------------



 



Repurchase Documents and the payment in full of the Repurchase Obligations, and
shall apply to and benefit Eligible Assignees and Participants. No other Person
shall be entitled to any benefit, right, power, remedy or claim under the
Repurchase Documents.
Section 18.08 Assignments and Participations.
(a) Seller shall not sell, assign or transfer any of its rights or the
Repurchase Obligations under this Agreement without the prior written consent of
Buyer in its discretion, and any attempt by Seller to do so without such consent
shall be null and void.
(b) Buyer may at any time, without the consent of or notice to Seller, sell
participations to any Person (other than a natural person or Seller or any
Affiliate of Seller) (a “Participant”) in up to forty-nine percent (49%) (in the
aggregate, in one or more transactions, including any assignments under
Section 18.08(c)) of Buyer’s rights and/or obligations under the Repurchase
Documents; provided, that (i) Buyer’s obligations and Seller’s rights and
obligations under the Repurchase Documents shall remain unchanged, (ii) Buyer
shall remain solely responsible to Seller for the performance of such
obligations, and (iii) Seller shall continue to deal solely and directly with
Buyer in connection with Buyer’s rights and obligations under the Repurchase
Documents. No Participant shall have any right to approve any amendment, waiver
or consent with respect to any Repurchase Document, except to the extent that
the Repurchase Price or Price Differential of any Purchased Asset would be
reduced or the Repurchase Date of any Purchased Asset would be postponed. Each
Participant shall be entitled to the benefits of Article 12 to the same extent
as if it had acquired its interest by assignment pursuant to Section 18.08(c),
but shall not be entitled to receive any greater payment thereunder than Buyer
would have been entitled to receive with respect to the participation sold to
such Participant. To the extent permitted by Requirements of Law, each
Participant shall be entitled to the benefits of Sections 10.02(j) and 18.17 to
the same extent as if it had acquired its interest by assignment pursuant to
Section 18.08(c).
(c) Buyer may at any time, upon notice to Seller, sell and assign to any
Eligible Assignee up to forty-nine percent (49%) (in the aggregate, in one or
more transactions, and including any participations under Section 18.08(b)) of
the rights and obligations of Buyer under the Repurchase Documents. Each such
assignment shall be made pursuant to an Assignment and Acceptance substantially
in the form of Exhibit F (an “Assignment and Acceptance”). From and after the
effective date of such Assignment and Acceptance, (i) such Eligible Assignee
shall be a Party and, to the extent provided therein, have the rights and
obligations of Buyer under the Repurchase Documents with respect to the
percentage and amount of the Repurchase Price allocated to it; provided that
Buyer shall remain solely responsible to Seller for the performance of Buyer’s
obligations under the Repurchase Documents, (ii) Seller shall continue to deal
solely and directly with Buyer in connection with Buyer’s rights and obligations
under the Repurchase Documents, and (iii) Buyer will give prompt written notice
thereof (including identification of the Eligible Assignee and the amount of
Repurchase Price allocated to it) to each Party (but Buyer shall not have any
liability for any failure to timely provide such notice). Any sale or assignment
by Buyer of rights or obligations under the Repurchase Documents that does not
comply with this Section 18.08(c) shall be treated for purposes of the
Repurchase Documents as a sale by such Buyer of a participation in such rights
and obligations in accordance with Section 18.08(b).

 

-66-



--------------------------------------------------------------------------------



 



(d) Seller shall cooperate with Buyer in connection with any such sale and
assignment of participations or assignments and shall enter into such
restatements of, and amendments, supplements and other modifications to, the
Repurchase Documents to give effect to any such sale or assignment; provided,
that none of the foregoing shall change any economic or other material term of
the Repurchase Documents in a manner adverse to Seller without the consent of
Seller in its discretion.
Section 18.09 Ownership and Hypothecation of Purchased Assets. Title to all
Purchased Assets shall pass to and vest in Buyer on the applicable Purchase
Dates and, subject to the terms of the Repurchase Documents, Buyer or its
designee shall have free and unrestricted use of all Purchased Assets and be
entitled to exercise all rights, privileges and options relating to the
Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee. Buyer or its designee may engage in repurchase
transactions with the Purchased Assets or otherwise sell, pledge, repledge,
transfer, hypothecate, or rehypothecate the Purchased Assets, all on terms that
Buyer may determine in its discretion; provided, that no such transaction shall
affect the obligations of Buyer to transfer the Purchased Assets to Seller on
the applicable Repurchase Dates free and clear of any pledge, Lien, security
interest, encumbrance, charge or other adverse claim.
Section 18.10 Confidentiality. All information regarding the terms set forth in
any of the Repurchase Documents or the Transactions shall be kept confidential
and shall not be disclosed by either Party to any Person except (a) to the
Affiliates of such Party or its or their respective directors, officers,
employees, agents, advisors and other representatives who are informed of the
confidential nature of such information and instructed to keep it confidential,
(b) to the extent requested by any regulatory authority or required by
Requirements of Law, (c) to the extent required to be included in the financial
statements of either Party or an Affiliate thereof, (d) to the extent required
to exercise any rights or remedies under the Repurchase Documents, Purchased
Assets or Underlying Mortgaged Properties, (e) to the extent required to
consummate and administer a Transaction, (f) to any actual or prospective
Participant or Eligible Assignee which agrees to comply with this Section 18.10;
provided, that no such disclosure made with respect to any Repurchase Document
shall include a copy of such Repurchase Document to the extent that a summary
would suffice, but if it is necessary for a copy of any Repurchase Document to
be disclosed, all pricing and other economic terms set forth therein shall be
redacted before disclosure.
Section 18.11 No Implied Waivers. No failure on the part of Buyer to exercise,
or delay in exercising, any right or remedy under the Repurchase Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right or remedy thereunder preclude any further exercise thereof or the exercise
of any other right. The rights and remedies in the Repurchase Documents are
cumulative and not exclusive of any rights and remedies provided by law.
Application of the Default Rate after an Event of Default shall not be deemed to
constitute a waiver of any Event of Default or Buyer’s rights and remedies with
respect thereto, or a consent to any extension of time for the payment or
performance of any obligation with respect to which the Default Rate is applied.
Except as otherwise expressly provided in the Repurchase Documents, no
amendment, waiver or other modification of any provision of the Repurchase
Documents shall be effective without the signed agreement of Seller and Buyer.

 

-67-



--------------------------------------------------------------------------------



 



Any waiver or consent under the Repurchase Documents shall be effective only if
it is in writing and only in the specific instance and for the specific purpose
for which given.
Section 18.12 Notices and Other Communications. Unless otherwise provided in
this Agreement, all notices, consents, approvals, requests and other
communications required or permitted to be given to a Party hereunder shall be
in writing and sent prepaid by hand delivery, by certified or registered mail,
by expedited commercial or postal delivery service, or by facsimile or email if
also sent by one of the foregoing, to the address for such Party specified in
Annex I or such other address as such Party shall specify from time to time in a
notice to the other Party. Any of the foregoing communications shall be
effective when delivered or upon the first attempted delivery on a Business Day.
A Party receiving a notice that does not comply with the technical requirements
of this Section 18.12 may elect to waive any deficiencies and treat the notice
as having been properly given.
Section 18.13 Counterparts; Electronic Transmission. Any Repurchase Document may
be executed in counterparts, each of which shall be deemed to be an original,
but all of which shall together constitute but one and the same instrument.
Section 18.14 No Personal Liability. No administrator, incorporator, Affiliate,
owner, member, partner, stockholder, officer, director, employee, agent or
attorney of Buyer, any Indemnified Person, Seller, any Intermediate Starwood
Entity or Guarantor, as such, shall be subject to any recourse or personal
liability under or with respect to any obligation of Buyer, Seller, any
Intermediate Starwood Entity or Guarantor under the Repurchase Documents,
whether by the enforcement of any assessment, by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed
that the obligations of Buyer, Seller and Guarantor under the Repurchase
Documents are solely their respective corporate, limited liability company or
partnership obligations, as applicable, and that any such recourse or personal
liability is hereby expressly waived. This Section 18.14 shall survive the
termination of the Repurchase Documents.
Section 18.15 Protection of Buyer’s Interests in the Purchased Assets; Further
Assurances.
(a) Seller shall cause the Repurchase Documents and/or all financing statements
and continuation statements and any other necessary documents covering the
right, title and interest of Buyer to the Purchased Assets to be promptly
recorded, registered and filed, and at all times to be kept recorded, registered
and filed, all in such manner and in such places as may be required by law fully
to preserve and protect such right, title and interest. Seller shall deliver to
Buyer file–stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. Seller shall execute any and all documents
reasonably required to fulfill the intent of this Section 18.15.
(b) Seller will promptly at its expense execute and deliver such instruments and
documents and take such other actions as Buyer may reasonably request from time
to time in order to perfect, protect, evidence, exercise and enforce Buyer’s
rights and remedies under and with respect to the Repurchase Documents, the
Transactions and the Purchased Assets.

 

-68-



--------------------------------------------------------------------------------



 



(c) If Seller fails to perform any of its Repurchase Obligations promptly after
written request from Buyer, Buyer may (but shall not be required to) perform or
cause to be performed such Repurchase Obligation, and the costs and expenses
incurred by Buyer in connection therewith shall be payable by Seller. Without
limiting the generality of the foregoing, if Seller shall fail to do so promptly
after written request from Buyer, Seller authorizes Buyer, at the option of
Buyer and the expense of Seller, at any time and from time to time, to take all
actions and pay all amounts that Buyer deems necessary or appropriate to
protect, enforce, preserve, insure, service, administer, manage, perform,
maintain, safeguard, collect or realize on the Purchased Assets and Buyer’s
Liens and interests therein or thereon and to give effect to the intent of the
Repurchase Documents. No Default or Event of Default shall be cured by the
payment or performance of any Repurchase Obligation by Buyer on behalf of
Seller. Buyer may make any such payment in accordance with any bill, statement
or estimate procured from the appropriate public office or holder of the claim
to be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax Lien,
title or claim except to the extent such payment is being contested in good
faith by Seller in appropriate proceedings and against which adequate reserves
are being maintained in accordance with GAAP.
(d) Without limiting the generality of the foregoing, Seller will no earlier
than six (6) or later than three (3) months before the fifth (5th) anniversary
of the date of filing of each UCC financing statement filed in connection with
any Repurchase Document or any Transaction, (i) deliver and file or cause to be
filed an appropriate continuation statement with respect to such financing
statement, and (ii) deliver or cause to be delivered to Buyer an opinion of
counsel, in form and substance reasonably satisfactory to Buyer, confirming and
updating the opinion delivered pursuant to Section 6.01(a) with respect to
perfection and otherwise to the effect that the security interests hereunder
continue to be enforceable and perfected security interests, subject to no other
Liens of record except as provided herein or otherwise permitted hereunder,
which opinion may contain usual and customary assumptions, limitations and
exceptions.
(e) Except as provided in the Repurchase Documents, the sole duty of Buyer,
Custodian or any other designee or agent of Buyer with respect to the Purchased
Assets shall be to use reasonable care in the custody, use, operation and
preservation of the Purchased Assets in its possession or control. Buyer shall
incur no liability to Seller or any other Person for any act of Governmental
Authority, act of God or other destruction in whole or in part or negligence or
wrongful act of custodians or agents selected by and supervised by Buyer with
reasonable care, or Buyer’s failure to provide adequate protection or insurance
for the Purchased Assets. Buyer shall have no obligation to take any action to
preserve any rights of Seller in any Purchased Asset against prior parties, and
Seller hereby agrees to take such action. Buyer shall have no obligation to
realize upon any Purchased Asset except through proper application of any
distributions with respect to the Purchased Assets made directly to Buyer or its
agent(s). So long as Buyer and Custodian shall act in good faith in their
handling of the Purchased Assets, Seller waives or is deemed to have waived the
defense of impairment of the Purchased Assets by Buyer and Custodian.
Section 18.16 Default Rate. To the extent permitted by Requirements of Law,
Seller shall pay interest at the Default Rate on the amount of all Repurchase
Obligations not paid

 

-69-



--------------------------------------------------------------------------------



 



when due under the Repurchase Documents until such Repurchase Obligations are
paid or satisfied in full.
Section 18.17 Set-off. In addition to any rights now or hereafter granted under
the Repurchase Documents, Requirements of Law or otherwise, Seller, on behalf of
itself and Guarantor, hereby grants to Buyer and each Indemnified Person, to
secure repayment of the Repurchase Obligations, a right of set-off upon any and
all of the following: monies, securities, collateral or other property of Seller
and Guarantor and any proceeds from the foregoing, now or hereafter held or
received by Buyer, any Affiliate of Buyer or any Indemnified Person, for the
account of Seller or Guarantor, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and also upon any and all deposits
(general, specified, special, time, demand, provisional or final) and credits,
claims or Indebtedness of Seller or Guarantor at any time existing, and any
obligation owed by Buyer or any Affiliate of Buyer to Seller or Guarantor and to
set–off against any Repurchase Obligations or Indebtedness owed by Seller or
Guarantor and any Indebtedness owed by Buyer or any Affiliate of Buyer to Seller
or Guarantor, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, whether or not arising under the Repurchase Documents and
irrespective of the currency, place of payment or booking office of the amount
or obligation and in each case at any time held or owing by Buyer, any Affiliate
of Buyer or any Indemnified Person to or for the credit of any Seller or
Guarantor, without prejudice to Buyer’s right to recover any deficiency. Each of
Buyer, each Affiliate of Buyer and each Indemnified Person is hereby authorized
upon any amount becoming due and payable by Seller or Guarantor to Buyer or any
Indemnified Person under the Repurchase Documents, the Repurchase Obligations or
otherwise or upon the occurrence of an Event of Default, without notice to
Seller or Guarantor, any such notice being expressly waived by Seller and
Guarantor to the extent permitted by any Requirements of Law, to set–off,
appropriate, apply and enforce such right of set–off against any and all items
hereinabove referred to against any amounts owing to Buyer or any Indemnified
Person by Seller or Guarantor under the Repurchase Documents and the Repurchase
Obligations, irrespective of whether Buyer, any Affiliate of Buyer or any
Indemnified Person shall have made any demand under the Repurchase Documents and
regardless of any other collateral securing such amounts, and in all cases
without waiver or prejudice of Buyer’s rights to recover a deficiency. Seller
and Guarantor shall be deemed directly indebted to Buyer and the other
Indemnified Persons in the full amount of all amounts owing to Buyer and the
other Indemnified Parties by Seller and Guarantor under the Repurchase Documents
and the Repurchase Obligations, and Buyer and the other Indemnified Persons
shall be entitled to exercise the rights of set–off provided for above. ANY AND
ALL RIGHTS TO REQUIRE BUYER OR OTHER INDEMNIFIED PERSONS TO EXERCISE THEIR
RIGHTS OR REMEDIES WITH RESPECT TO THE PURCHASED ASSETS OR OTHER INDEMNIFIED
PERSONS UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT
OF SET–OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER
AND GUARANTOR.
Buyer or any Indemnified Person shall promptly notify the affected Seller or
Guarantor after any such set–off and application made by Buyer or such
Indemnified Person, provided that the failure to give such notice shall not
affect the validity of such set–off and application. If an amount or obligation
is unascertained, Buyer may in good faith estimate that obligation and set-off
in respect of the estimate, subject to the relevant Party accounting to the
other Party when the amount or obligation is ascertained. Nothing in this
Section 18.17 shall be

 

-70-



--------------------------------------------------------------------------------



 



effective to create a charge or other security interest. This Section 18.17
shall be without prejudice and in addition to any right of set-off, combination
of accounts, Lien or other rights to which any Party is at any time otherwise
entitled.
Section 18.18 Seller’s Waiver of Setoff. Seller hereby waives any right of
setoff it may have or to which it may be or become entitled under the Repurchase
Documents or otherwise against Buyer, any Affiliate of Buyer, any Indemnified
Person or their respective assets or properties.
Section 18.19 Periodic Due Diligence Review. Buyer may perform continuing due
diligence reviews with respect to the Purchased Assets, Seller and Affiliates of
Seller, including ordering new third party reports, for purposes of, among other
things, verifying compliance with the representations, warranties, covenants,
agreements, duties, obligations and specifications made under the Repurchase
Documents or otherwise. Upon reasonable prior notice to Seller, unless a Default
or Event of Default exists, in which case no notice is required, Buyer or its
representatives may during normal business hours inspect any properties and
examine, inspect and make copies of the books and records of Seller and
Affiliates of Seller, the Mortgage Loan Documents and the Servicing Files.
Seller shall make available to Buyer one or more knowledgeable financial or
accounting officers and representatives of the independent certified public
accountants of Seller for the purpose of answering questions of Buyer concerning
any of the foregoing. Seller shall cause Servicer and Sub-Servicer to cooperate
with Buyer by permitting Buyer to conduct due diligence reviews of the Servicing
Files. Buyer may purchase Purchased Assets from Seller based solely on the
information provided by Seller to Buyer in the Underwriting Materials and the
representations, warranties, duties, obligations and covenants contained herein,
and Buyer may at any time conduct a partial or complete due diligence review on
some or all of the Purchased Assets, including ordering new credit reports and
new appraisals on the Underlying Mortgaged Properties and otherwise
re-generating the information used to originate and underwrite such Purchased
Assets. Buyer may underwrite such Purchased Assets itself or engage a mutually
acceptable third-party underwriter to do so.
Section 18.20 Time of the Essence. Time is of the essence with respect to all
obligations, duties, covenants, agreements, notices or actions or inactions of
Seller under the Repurchase Documents.
Section 18.21 Patriot Act Notice. Buyer hereby notifies Seller that Buyer is
required by the Patriot Act to obtain, verify and record information that
identifies Seller.
Section 18.22 Successors and Assigns; No Third Party Beneficiaries. Subject to
the foregoing, the Repurchase Documents and any Transactions shall be binding
upon and shall inure to the benefit of the Parties and their successors and
permitted assigns. Nothing in the Repurchase Documents, express or implied,
shall give to any Person other than the Parties any benefit or any legal or
equitable right, power, remedy or claim under the Repurchase Documents.
Section 18.23 Right of First Offer: Guarantor shall provide Buyer with a right
of first offer, which will expire by its terms on the first anniversary of the
Closing Date, with respect to any refinancing of the Facility or the initial
secured credit or master repurchase facility of Guarantor (a “Qualified
Financing”). If Seller or Guarantor wishes to obtain a Qualified

 

-71-



--------------------------------------------------------------------------------



 



Financing, Guarantor shall send written notice thereof to Buyer describing the
general parameters of the Qualified Financing that it is seeking. If Buyer
wishes to offer to provide such Qualified Financing, Buyer shall deliver a term
sheet setting forth all of the material terms for such Qualified Financing it
would be willing to provide within ten (10) Business Days after receipt of
Guarantor’s notice. If Buyer does not deliver a term sheet within such ten
(10) Business Day period or, if Buyer delivers such term sheet, but Buyer and
Guarantor are unable to agree on such terms, each in its sole discretion, within
ten (10) Business Days after delivery of such term sheet by Buyer, then Seller,
Guarantor and/or its Affiliates may obtain such Qualified Financing from another
lender at any time thereafter and neither Buyer nor its Affiliates shall have
any right to provide such Qualified Financing, so long as the terms for such
Qualified Financing provided by the third party lender are not materially less
favorable to Seller, Guarantor and/or its Affiliates than those offered by Buyer
in its term sheet.
[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]

 

-72-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

                  SELLER:    
 
                STARWOOD PROPERTY MORTGAGE    
 
      SUB-1, L.L.C., a Delaware limited liability company    
 
           
 
  By:        
 
     
 
Its:    
 
      Title:    
 
                BUYER:    
 
                WELLS FARGO BANK, NATIONAL    
 
      ASSOCIATION, a national banking association    
 
           
 
  By:        
 
     
 
Its:    
 
      Title:    

 

